Exhibit 10.10

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

EXECUTION COPY

CO-VENTURE AGREEMENT

This Co-Venture Agreement (the “Agreement”) is entered into this 16th day of
January, 2015 (the “Effective Date”), by and between VirTra Systems, Inc., a
Texas corporation (“VirTra”), and Modern Round, L.L.C., a Nevada limited
liability company and its Affiliates (“Modern Round”). VirTra and Modern Round
may be referred to herein individually as a “Party,” and collectively as the
“Parties.”

WHEREAS, Modern Round is in the development stage of creating an entertainment
concept, uniquely centered around a compelling indoor simulated shooting
entertainment experience with a restaurant/bar which is modeled after the
successful TopGolf style (the “Concept”); and

WHEREAS, VirTra owns or otherwise controls rights to certain software and
related technology relating to firearms simulation training; and

WHEREAS, the Parties desire for VirTra to license or sell the VirTra Technology
(as defined below) to Modern Round to assist with the further development of the
Concept; and

WHEREAS, the Parties wish to formalize an arrangement whereby VirTra and Modern
Round will collaborate on developing and operating the Concept.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 

1. Definitions.

1.1. “AAA” shall have the meaning assigned to it in Section 11.6(b).

1.2. “Affiliate(s)” means (i) with respect to any specified Person, any other
Person(s) that directly, or indirectly through one or more intermediaries or
other affiliated Person(s), controls, is controlled by or is under common
control with such specified Person(s), with the terms “control” and “controlled”
meaning for purposes of this definition, the power to direct the management and
policies of a Person, directly or indirectly, whether through the ownership of
voting securities or partnership or other ownership interests, or by contract or
otherwise, and (ii) with respect to any individual Person, any legal or common
law spouse or cohabitant of that Person.

1.3. “Commercialization” means any and all marketing activities related to
enhancing the commercial success of the Concept at any Location. When used as a
verb, “Commercialize” will mean to engage in Commercialization.

1.4. “Confidential Information” means, with respect to each Party, non-public
proprietary data or information that belongs in whole or in part to such Party
or its Affiliates and/or information designated as Confidential Information of
such Party hereunder, in all cases that, if disclosed in writing, is marked with
the words “Confidential,” “Proprietary” or words of similar import, and if
disclosed orally or visually, is described in reasonable detail in a written
notice (including email communication) sent by the Disclosing Party to the
Receiving Party within thirty (30) days of the oral or visual disclosure
requesting that such information be treated as Confidential Information
hereunder.

 

-1-



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

EXECUTION COPY

 

1.5. “Collaboration Activities” means activities that the Parties have described
in a Development Plan and which the Parties shall pursue in connection with
development and testing leading to the Commercialization of the Concept.

1.6. “Commercial Milestone” shall have the meaning assigned to it in
Section 4.3.

1.7. “Concept” shall have the meaning assigned to it in the first recital.

1.8. “Customer” means an individual who visits a Location to use the Integrated
Software.

1.9. “Customizations” means those modifications to the VirTra Software carried
out by VirTra as described as such in a Development Plan, and including all
associated Documentation and Updates.

1.10. “Development Budget” shall have the meaning assigned to it in Section 2.3.

1.11. “Development Expense” shall have the meaning assigned to it in
Section 2.3.

1.12. “Development Plan” shall have the meaning assigned to it in Section 2.1.

1.13. “Disclosing Party” shall have the meaning assigned to it in Section 7.1.

1.14. “Documentation” means all written or electronic documentation reasonably
sufficient to explain the characteristics and functionality of the VirTra
Software, Customizations, Integrated Software and Scenarios, and shall include
without limitation all such documentation called for in any Development Plan.

1.15. “Equipment” shall mean equipment used to operate the Concept at a
Location, including projectors, cameras, computers, screens, simulated weapons,
and other equipment offered for sale by VirTra or by VirTra’s vendors from time
to time as described in Section 4.5.

1.16. “Existing Scenarios” shall mean those Scenarios that are in existence as
of the Effective Date.

1.17. “Future Weapons” means [****] for use with the Integrated Software that
are developed by or on behalf of Modern Round, or by a third party after the
Effective Date, and owned by Modern Round.

1.18. “Gander Mountain Locations” means, with respect to each location set forth
on Exhibit C attached to this Agreement, either (a) the seventy-five (75) air
mile radius around such location if Modern Round and/or its Affiliates invest
in, operate, or provide any services for any firearm instruction within such
geographic area reasonably similar to the type of instruction performed at such
location, or (b) the ten (10) air mile radius around each such location if
Modern Round and/or its Affiliate invest in, operate, or provide any
entertainment services within such geographic area; provided, however, that with
respect to each location set forth on Exhibit C attached to this Agreement, the
restricted geographical area set forth above for such location shall terminate
on the seven (7) anniversary of the corresponding opening date for such location
as set forth on Exhibit C attached to this Agreement.

1.19. “GMP Market” means Customers that are: (a) U.S. or foreign governments;
(b) military; (c) police/law enforcement agencies; or (d) entities whose sole,
or substantially sole, business is offering

 

-2-



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

EXECUTION COPY

 

training and education to train and support government, military, and/or
police/law enforcement agency Customers.

1.20. “Gross Revenue” means [****].

1.21. “Indemnitee” shall have the meaning assigned to it in Section 10.4.

1.22. “Integrated Software” means [****] as described in a Development Plan, and
including all associated Documentation and Updates.

1.23. “Locations” means each facility located in the Territory that operates the
Concept.

1.24. “Losses” shall have the meaning assigned to it in Section 10.1.

1.25. “Milestone Date” shall have the meaning assigned to it in Section 4.3.

1.26. “Modern Round Indemnitee” shall have the meaning assigned to it in
Section 10.2.

1.27. “Monthly Expense” shall have the meaning assigned to it in Section 2.3.

1.28. “Modern Round Technology” means the Noma Software and any and all
technology, including Future Weapons and hardware and software, developed by
Modern Round independent of this Agreement.

1.29. “Noma Software” means the software owned by Modern Round or licensed to
Modern Round by Noma Technologies, LLC, and described as such in Exhibit E.

1.30. “Non-Concept Location” means any facility or location that has been agreed
to by Modern Round as not competitive with the Concept.

1.31. “Monthly Expense” shall have the meaning assigned to it in Section 2.3.

1.32. “Object Code” means software in machine executable format, including all
associated Documentation and Updates.

1.33. “Operating Agreement” means that certain Amended and Restated Operating
Agreement of Modern Round, dated as of January 16, 2015, as amended.

1.34. “Operations-Related Communication” shall have the meaning assigned to it
in Section 11.5(b).

1.35. “Overhead” shall have the meaning assigned to it in Section 2.3.

 

-3-



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.36. “Person” means any individual, corporation, limited liability company,
partnership (general or limited), syndicate, joint venture, society,
association, trust, unincorporated organization or governmental authority, or
any trustee, executor, administrator or other legal representative thereof.

1.37. “Project” shall have the meaning assigned to it in Section 2.1.

1.38. “Project Manager” means the representative designated by each of Modern
Round and VirTra to be responsible for managing the Development Plan and the
Development Budget.

1.39. “Receiving Party” shall have the meaning assigned to it in Section 7.1.

1.40. “Representatives” shall have the meaning assigned to it in Section 7.2.

1.41. “Royalties” shall have the meaning assigned to it in Section 5.4.

1.42. “Royalty Period” shall have the meaning assigned to it in Section 5.4.

1.43. “Scenario” means a software file that contains data to enable the
presentation of a dramatic or visual scene to a Customer through use of the
Integrated Software, such as a game, battle scene, crime scene or geometric
shapes or designs, and including all associated Documentation and Updates, and
further described in Section 2.8.

1.44. “Shortfall” shall have the meaning assigned to it in Section 5.1(b).

1.45. “Source Code” means fully annotated and compilable software in
human-perceivable format, not suitable for machine execution without compilation
or interpretation, and including all associated Documentation and Updates.

1.46. “Support” shall have the meaning assigned to it in Section 4.2.

1.47. “Surplus” shall have the meaning assigned to it in Section 5.1(b).

1.48. “Technical Contact” shall have the meaning assigned to it in Section 4.2.

1.49. “Term” shall have the meaning assigned to it in Section 9.1.

1.50. “Territory” means worldwide, but excluding the Gander Mountain Locations.

1.51. “Updates” shall have the meaning assigned to it in Section 4.2.

1.52. “Units” shall have the meaning assigned to it in Section5.3(a).

1.53. “Updates” shall have the meaning assigned to it in Section 4.2.

1.54. “VirTra Indemnitee” shall have the meaning assigned to it in Section 10.1.

1.55. “VirTra Software” means that software program described as such in Exhibit
F, plus any and all Customizations, Scenarios, Updates and Documentation.

 

-4-



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

EXECUTION COPY

 

1.56. “VirTra Technology” means the VirTra Software, Customizations, Scenarios,
and Equipment any and all technology, including hardware and software, developed
by VirTra independent of this Agreement.

 

2. Development Activities.

2.1 Customizations. Subject to all terms of this Agreement including without
limitation the payment of Fees, VirTra shall develop and deliver to Modern Round
the Scenarios and Customizations described in Exhibit G, along with and
integrated into the VirTra Software, according to the development plan
(“Development Plan”) described therein. The Parties may agree as to other
Development Plans in the future, and such agreement as to each such Development
Plan shall be in writing. The development and integration of the Customizations,
the VirTra Software, Scenarios, the Noma Software and Equipment shall be deemed
the “Project.” Parties shall cooperate in the development of the Project, and
exchange information as reasonably necessary or desirable in order to effect the
completion of such Project. Any changes to the Development Plan shall be agreed
to in writing by the Parties.

2.2 Project Managers. Each Party will appoint a Project Manager for the work
described herein. The Project Managers will be the focal points for general
relationship and process issues, and will be responsible for managing the
overall relationship of the Parties. Project Managers will review the status of
tasks and responsibilities hereunder as mutually agreed by the Parties. During
the Term, the Parties shall meet on mutually agreeable dates and times to
facilitate, review, coordinate, or otherwise carry out the Collaboration
Activities. Such meetings shall take place at such locations as the Parties
agree, and may be conducted in person or through telephonic or other electronic
means. The Parties further acknowledge and agree that appropriate employees of
the Parties may attend such meetings.

2.3 Development Budget. [****].

2.4 Staffing. Each Party agrees to cooperate and cause all necessary and
appropriate employees and authorized contractors of such Party, and those of its
Affiliates, to cooperate in such Party’s performance obligations under this
Agreement; specifically VirTra will staff for the Project to levels as directed
and approved by Modern Round. Each Party will use commercially reasonable
efforts to timely complete the Collaboration Activities set forth herein, and
each Party agrees to cooperate in good faith to allow the other Party to achieve
completion of the assigned activities in a timely and professional manner. Each
Party understands and agrees that the other Party’s performance of the assigned
activities may depend on timely approvals and completion of certain tasks or
adherence to schedules within the other Party’s control. Consequently, any
scheduling of assigned activities may require adjustments or changes if such
tasks or schedules change, are modified, or are not completed as anticipated.
Each Party agrees, whenever reasonably possible, to provide notice in any case
where scheduling needs to be adjusted.

2.5 Resources. Each Party will provide resources and utilize its employees and
authorized contractors as it reasonably deems necessary to perform the
Collaboration Activities based on approved expenditures. The manner and means
used by each Party to perform the Collaboration Activities are in the sole
discretion and control of the obligated Party.

2.6 Testing. The Parties shall perform validation testing of the elements of the
Project developed under this Agreement at appropriate stages in accordance with
a mutually generated test plan. The Parties will mutually agree to a Development
Budget with respect to any validation testing with

 

-5-



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

EXECUTION COPY

 

Modern Round being solely responsible for payment of the Monthly Expense and any
Capital Expense pursuant to such Development Budget. Validation shall include
the validation requirements as applicable for the end product, prototype, or
part, the processes and all lower level component/sub-assemblies and related
materials to be used. In addition to validation testing, Modern Round agrees
that testing with representative customers prior to public release is important
to ensure success and will be used as needed and a part of the Development
Budget.

2.7 Ownership. Specifically excluding the Noma Software, VirTra shall retain all
right, title, and interest in and to the Existing Scenarios, the Scenarios, the
Integrated Software, and the Customizations. Modern Round shall retain all
right, title, and interest in and to the Noma Software. Subject to the
foregoing, the Parties each retain the entire right, title and interest in and
to their respective developed technologies and intellectual property, subject
only to any licenses expressly set forth herein.

2.8 Scenarios. The Parties hereby agree that all Scenarios existing as of the
Effective Date, and not subject to use or license restrictions in any agreement
between VirTra and a third party, are accurately described in Exhibit H, and are
considered part of the VirTra Software and the Integrated Software hereunder.
Where VirTra develops or has developed additional Scenarios after the Effective
Date, VirTra shall promptly notify Modern Round, and such additional Scenarios
shall be deemed part of VirTra Software. Modern Round may from time to time
develop its own Scenarios, which shall be owned solely by Modern Round, and
Modern Round shall have no obligation to use any Scenarios provided by VirTra;
provided, however, that any [****]. VirTra hereby agrees that it shall develop
and deliver additional Scenarios as set forth in the Development Plan during the
Term of this Agreement.

 

3. Licenses.

3.1 Licenses Granted by VirTra. During the Term and subject to Modern Round’s
material compliance with the terms and conditions of this Agreement, VirTra
hereby grants Modern Round an exclusive, non-transferrable Royalty-bearing right
and license to use, execute, publicly perform, publicly display, digitally
perform, copy and distribute the VirTra Software, including without limitations
all Scenarios and Customizations: (a) solely in Object Code Format; (b) solely
as integrated into the Integrated Software for use with Equipment; and
(c) solely for use at Locations to operate the Concept in the Territory.
Additionally, except for the Gander Mountain Locations, the GMP Market and
Non-Concept Locations, at no time during the term of this Agreement shall VirTra
grant, directly or indirectly, any licenses to any third party for the use of
VirTra Software or the Customizations.

3.2 Licenses Granted by Modern Round.

(a) Noma Software. During the Term and subject to VirTra’s material compliance
with the terms and conditions of this Agreement, Modern Round hereby grants
VirTra a non-exclusive, non-transferrable right and license, without the right
to grant sublicense, to use, execute, and copy the Noma Software solely to
complete the Project and to ensure that the Concept functions properly with the
Noma Software at each Location.

(b) Future Weapons. [****].

3.3 Termination of Licenses. Except as otherwise set forth herein, upon any
expiration or termination of this Agreement, all licenses granted hereunder
shall be terminated without further notice.

 

-6-



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

EXECUTION COPY

 

4. Commercialization.

4.1 Commercialization. Modern Round will use its commercially reasonable
efforts, with the commercially reasonable assistance of VirTra, to Commercialize
and operate the Concept in Locations determined by Modern Round in the
Territory.

4.2 Support. During the Term and during each Location’s normal business hours,
VirTra shall provide technical support and advice regarding the use of the
VirTra Technology together with the Modern Round Technology via telephone and
email (“Support”). Modern Round shall be billed for Support charges [****].
Modern Round shall provide at least one (1) Modern Round employee (each, a
“Technical Contact”) to receive such Support, which Technical Contact shall be
responsible to communicate Support to each corresponding Location operator. In
no event shall VirTra be responsible for providing Support directly to Location
operators unless otherwise agreed to by VirTra. Such Support shall include the
provision to Modern Round, and the integration into new versions of the
Integrated Software, of all updates, enhancements, corrections, versions and
releases of the VirTra Software, Customizations and Scenarios (collectively,
“Updates”). The consideration for Support provided by VirTra shall be [****].

4.3 Commercial Milestones. Modern Round will open its first Location in the US
or Canada (the “First Commercial Milestone”) on or before one (1) of the
following dates (each, a “Milestone Date”): (a) the eighteen (18) month
anniversary of the Effective Date with respect to any Location to be housed in a
physical facility that is in existence as of the Effective Date, or (b) the
twenty-four (24) month anniversary of the Effective Date with respect to any
Location to be housed in a Modern Round-newly-constructed facility.
Notwithstanding any other provision the First Commercial Milestone shall occur
no later than twenty-four (24) months after the Effective Date. The Parties
acknowledge and agree that Modern Round’s failure to achieve the First
Commercial Milestone by the applicable Milestone Date shall be subject to
Section 4.4, unless as otherwise mutually agreed by the Parties. Additionally,
Modern Round shall open at least one Location outside the US and Canada (the
“Second Commercial Milestone”) no later than the five (5) year anniversary of
the Effective Date. The Parties acknowledge and agree that Modern Round’s
failure to achieve the Second Commercial Milestone by the applicable Milestone
Date shall be subject to Section 4.4, unless as otherwise mutually agreed by the
Parties.

4.4 Loss of Exclusivity.

(a) In the event that (i) Modern Round does not achieve the First Commercial
Milestone by the applicable Milestone Date, and (ii) Modern Round fails to pay
to VirTra the corresponding Minimum Royalty Payment for any 12-month period as
specified under Section 5.4, the exclusive licenses granted by VirTra under
Section 3 for the US and Canada will become non-exclusive. Additionally, after
conversion to non-exclusive licenses, VirTra shall have no further obligation
to: i) license Modern Round to operate the Concept at any new Location in the US
or Canada; or ii) provide Modern Round with any new Scenarios for the US or
Canada that were completed after Modern Round’s failure as set forth in
Section 4.3.

(b) In the event that (i) Modern Round does not achieve the Second Commercial
Milestone by the five (5) year anniversary of the Effective Date, and
(ii) Modern Round fails to pay to VirTra the corresponding Minimum Royalty
Payment for any 12-month period as specified under Section 5.4, the exclusive
licenses granted by VirTra under Section 3 for Locations outside the US and
Canada will become non-exclusive. Additionally, after conversion to
non-exclusive licenses, VirTra shall have no further obligation to: i) license
Modern Round to operate the Concept at any new Location outside the

 

-7-



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

EXECUTION COPY

 

US or Canada; or ii) provide Modern Round with any new Scenarios for use outside
the US or Canada that were completed after Modern Round’s failure as set forth
in Section 4.3.

4.5 Equipment. From time to time, Modern Round may submit to VirTra one or more
written or electronic purchase orders for the purchase of certain Equipment,
including projectors. VirTra shall use its diligent efforts to accept and
fulfill on a timely basis all such purchase orders, and the prices payable
thereunder shall be [****]. Where Equipment or other materials are to be sold by
VirTra vendors, Modern Round hereby agrees to pay such vendors directly upon
request by VirTra, [****].

4.6 Commercialization at Non-Concept Locations. From time to time, VirTra may
submit one or more written proposals for Non-Concept Location business
opportunities to the Chairman and CEO of Modern Round. Should Modern Round
disapprove, Modern Round shall submit a written explanation of the reasons for
disapproval within ten (10) days of receipt of any written proposal. Should
Modern Round not respond within ten (10) days of receipt of a written proposal
for a Non-Concept Location business opportunity, the Non-Concept Location
business opportunity shall be deemed approved.

 

5. Payments.

5.1 Monthly Expense and Reconciliation.

(a) Monthly Expense. [****].

(b) Reconciliation Process. Within five (5) business days after the end of each
month during the term of any Development Plan, VirTra will submit to Modern
Round a monthly invoice for the actual costs of conducting the services
contemplated by the Development Plan in the immediately preceding month,
including a reasonably detailed itemization of such costs. To the extent the
invoiced amounts are less than the Monthly Expense for such month (the
“Surplus”), the Surplus shall be credited against the subsequent month’s Monthly
Expense owed to VirTra by Modern Round. To the extent the invoiced amounts are
more than the Monthly Expense (the “Shortfall”), then Modern Round shall pay to
VirTra the Shortfall, so long as Modern Round approved or does approve the
expenses, within fifteen (15) calendar days after receiving each such monthly
invoice, along with the subsequent month’s Monthly Expense when due. The Parties
agree that the prior written approval of Modern Round is required before Modern
Round is obligated to pay to VirTra any Shortfall that is more than 10% percent
of the corresponding month’s Monthly Expense.

5.2 Capital Items. [****].

5.3 Equity.

(a) Modern Round Stock. On the Effective Date, Modern Round shall issue to
VirTra 1,365,789 units, representing five percent (5%) of the units representing
an ownership interest in Modern Round (“Units”), on a fully-diluted basis,
including Units subject to outstanding options, warrants, and other purchase
rights, provided that (1) Modern Round shall issue to VirTra, for no additional
consideration, such additional Units as may be necessary to assure that all
Units granted to VirTra equal one percent (1%) of the outstanding Units of
Modern Round on a fully-diluted basis, and (2) Modern Round shall allow VirTra
the right to participate to the extent of five percent (5%) of any offerings of
Units effected by Modern Round to third parties for the primary purpose of
raising funds by providing at least fifteen (15) days’ notice prior to any such
offering, but such right shall exist only during

 

-8-



--------------------------------------------------------------------------------

EXECUTION COPY

 

the period that Modern Round is a privately held limited liability company and
shall be reduced proportionately to reflect any sale or other disposition of
Units by VirTra.

(b) VirTra Warrants.

(1) On the Effective Date, VirTra shall issue to Modern Round or to its
designated affiliates, for no additional consideration, one or more warrants in
the form of Exhibit A to purchase shares of VirTra’s common stock totaling five
percent (5%) of the capital stock of VirTra on a fully-diluted and as-converted
basis as of the Effective Date, which shall be exercisable commencing at the
earlier of the first anniversary of Modern Round opening its first range
facility utilizing VirTra Technology or after Modern Round opening its first
range facility utilizing VirTra Technology and the payment of all required
US/Canada Minimum Royalty Payments during the first 12 month period has been
made to VirTra.

(2) On the Effective Date, VirTra shall issue to Modern Round or to its
designated affiliates, for no additional consideration, a warrant in the form of
Exhibit B to purchase shares of VirTra’s common stock totaling five percent
(5%) of the capital stock of VirTra on a fully-diluted and as-converted basis as
of the Effective Date, which shall be exercisable commencing at the time that
Modern Round has paid VirTra at least $2,000,000 in Royalty payments pursuant to
this Agreement.

(c) Modern Round Warrants. On the Effective Date, Modern Round shall issue to
VirTra, for no additional consideration, a warrant in the form of Exhibit C to
purchase1,365,789 Units of Modern Round, representing five percent (5%) of the
outstanding Units of Modern Round on a fully-diluted basis, including Units
subject to outstanding options, warrants, and other purchase rights, which shall
be exercisable commencing on the twelve (12) month anniversary of the opening of
Modern Round’s first range facility utilizing VirTra Technology pursuant to this
Agreement.

5.4 Royalties. During the period of time beginning on the applicable Milestone
Date and extending until the termination of this Agreement (the “Royalty
Period”), Modern Round will pay VirTra the following royalty payments
(“Royalties”):

(a) Royalty Payment. Modern Round will pay or cause to be paid to VirTra on or
about the first business day of each month during the Term a monthly license fee
equal to seven percent (7%) of the Gross Revenue during the prior month at each
Location that uses the Integrated Software and/or any VirTra Technology.

(b) Minimum Royalty Payment (US and Canada). Beginning with the subsequent
12-month period following the applicable Milestone Date, and continuing
thereafter during the Term, Modern Round agrees that if the total Royalty
payments paid to VirTra under Section 5.4(a) hereof for Locations in the United
States and Canada together do not total at least the minimum Royalty amount
specified in the table set forth below for such 12-month period (the “US/Canada
Minimum Royalty Payment”), Modern Round may pay to VirTra within thirty
(30) days after the end of each such 12-month period, as additional Royalty
payments, the difference between (a) the amount of total Royalty payments paid
to VirTra by Modern Round in such 12-month period and (b) the US/Canada Minimum
Royalty Payment for such 12-month period.

 

-9-



--------------------------------------------------------------------------------

EXECUTION COPY

 

Table of Minimum Royalty Payments (US and Canada)

 

12-Month Period

   US/Canada Minimum Royalty
Payment  

1

   $ 280,000   

2

   $ 560,000   

3

   $ 840,000   

Each 12-month period thereafter

   $ 840,000   

(c) Minimum Royalty Payment (Other Than US). Beginning with the subsequent
12-month period following the opening of a Location other than in the US and
Canada, and continuing thereafter during the Term, Modern Round agrees that if
the total Royalty payments paid to VirTra under Section 5.4(a) hereof for
Locations outside the United States and Canada do not total at least the minimum
Royalty amount specified in the table set forth below for such 12-month period
(the “Non-US/Canada Minimum Royalty Payment”), Modern Round may pay to VirTra
within thirty (30) days after the end of each such 12-month period, as
additional Royalty payments, the difference between (a) the amount of total
Royalty payments paid to VirTra by Modern Round in such 12-month period and
(b) the Non-US/Canada Minimum Royalty Payment for such 12-month period.

Table of Minimum Royalty Payments (Other Than US and Canada)

 

12-Month Period

   Non-US/Canada Minimum Royalty
Payment  

1

   $ 280,000   

2

   $ 560,000   

3

   $ 840,000   

Each 12-month period thereafter

   $ 840,000   

5.5 Reports and Royalty Payments. Within ten (10) business days after the end of
each month during the Royalty Period, Modern Round will deliver to VirTra a
report setting forth for such month the Gross Revenue for each Location that
uses the Integrated Software and/or any VirTra Technology. Modern Round will
make payment to VirTra for all Royalty amounts owed to VirTra within thirty
(30) days of the end of the applicable month.

5.6 Taxes and Withholding. All payments under this Agreement will be made
without any deduction or withholding for or on account of any tax unless such
deduction or withholding is required by applicable laws or regulations. If
Modern Round is so required to deduct or withhold, Modern Round will
(a) promptly notify VirTra of such requirement, (b) pay to the relevant
authorities the full amount required to be deducted or withheld promptly upon
the earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against VirTra, (c) promptly
forward to VirTra an official receipt (or certified copy) or other documentation
reasonably acceptable to VirTra evidencing such payment to such authorities, and
(d) make payments due to VirTra net of such deductions or withholdings.

5.7 Overdue Payments. If any payment due under this Agreement (other than
payments that are the subject of a good faith dispute between the Parties) is
overdue, Modern Round will pay interest to VirTra at a rate per annum equal to
the lesser of the prime rate of interest, as reported by New York edition of The
Wall Street Journal on the last business day of the applicable month, plus one
percent (1%), or the highest rate permitted by applicable law, calculated on the
number of days such payments are paid after the date such payments are due.

5.8 Maintenance of Records; Audits.

(a) Record Keeping. Each Party will keep, and will cause its Affiliates to keep,
books and accounts of record in connection with its obligations under this
Agreement (including those

 

-10-



--------------------------------------------------------------------------------

EXECUTION COPY

 

necessary for determining the Gross Revenue for each Location) in sufficient
detail to permit accurate determination of all figures necessary for
verification of Monthly Expenses, Capital Expenses, and Royalty payments to be
paid pursuant to this Agreement. Each Party will maintain, and will cause its
Affiliates to maintain, such records for a period of at least three (3) years
after any termination of this Agreement.

(b) Audits. During the Term and for three (3) years following any termination or
expiration of this Agreement, upon thirty (30) days’ prior written notice from
VirTra to Modern Round and no more than one (1) time in any twelve (12) month
period, Modern Round will permit VirTra’s designated certified public accountant
who is reasonably acceptable to Modern Round to examine, at VirTra’s initial
expense (subject to the last sentence in this Section 5.8(b)), the relevant
books and records of Modern Round, and its Affiliates as may be reasonably
necessary to verify the amounts reported by Modern Round as Gross Revenue for
each Location. Such accountant will be provided access to such books and records
at Modern Round’s facility(ies) where such books and records are normally kept
and such examination will be conducted during the Modern Round’s normal business
hours. Upon completion of the audit, the accountant will provide both Modern
Round and VirTra a written report disclosing any discrepancies in the reports
submitted by Modern Round under this Agreement, and, in each case, the specific
details concerning any discrepancy or breach. If such accountant’s report
reveals an underpayment pursuant to this Agreement, Modern Round will pay to
VirTra the additional payments within thirty (30) days of the date Modern Round
receives such accountant’s written report so correctly concluding. If such
underpayment exceeds 5% of the payments that were due to VirTra, Modern Round
also will reimburse VirTra for all reasonable out-of-pocket expenses incurred in
conducting the audit.

(c) Confidentiality. All information of Modern Round that is subject to audit
under Section 5.8(b) will be deemed to be Confidential Information of Modern
Round, and neither the accountant nor VirTra will disclose such Confidential
Information to any third party or use such Confidential Information for any
purpose other than verifying payments to be made hereunder.

 

6. Intellectual Property Rights.

6.1 VirTra Ownership and Intellectual Property Rights. Modern Round acknowledges
and agrees that VirTra is the exclusive owner or authorized licensee of all
VirTra Technology and retains all right, title, and interest in and to the
VirTra Technology and all associated intellectual property rights. Modern
Round’s rights to the VirTra Technology are set forth in this Agreement and all
rights not expressly granted to Modern Round hereunder are reserved exclusively
to VirTra.

6.2 Modern Round Ownership and Intellectual Property Rights. VirTra acknowledges
and agrees that Modern Round is the exclusive owner or authorized licensee of
all Modern Round Technology and retains all right, title, and interest in and to
the Modern Round Technology and all associated intellectual property rights.
VirTra’s rights to the Modern Round Technology are set forth in this Agreement
and all rights not expressly granted to VirTra hereunder are reserved
exclusively to Modern Round.

6.3 Protection. Except as otherwise set forth in this Agreement, during the
Term, each Party agrees that it shall not directly or indirectly through any
entity owned or controlled by such Party offer goods or services that compete
with the goods or services offered at any Location. Without limiting the
generality of the foregoing, and except for the GMP Market and the Gander
Mountain Locations, in no event shall VirTra license any third party to use the
VirTra Software or Scenarios at any facility other than a Non-Concept Location
during the Term. In addition, Modern Round hereby agrees that it shall not offer
goods or services in the GMP Market.

 

-11-



--------------------------------------------------------------------------------

EXECUTION COPY

 

7. Confidentiality and Non-Solicitation.

7.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing, the Parties agree that, for the Term and for
five (5) years after any termination of this Agreement, and thereafter for so
long as any such Confidential Information remains protectable or legally
enforceable under a related agreement or under any applicable law, including
(without limitation) applicable copyright, trade secret and patent laws, each
Party (the “Receiving Party”) receiving any Confidential Information of the
other Party (the “Disclosing Party”) hereunder will keep such Confidential
Information confidential and will not publish or otherwise disclose or use such
Confidential Information for any purpose other than as provided for in this
Agreement, except for Confidential Information that the Receiving Party can
establish:

(a) was already known by the Receiving Party (other than under an obligation of
confidentiality) at the time of disclosure by the Disclosing Party and the
Receiving Party has documentary evidence to that effect;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, other than
through any act or omission of the Receiving Party or any of its Affiliates;

(d) was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a third party who had no obligation to the Disclosing Party
not to disclose such information to others; or

(e) was independently discovered or developed by or on behalf of the Receiving
Party without the use of any Confidential Information belonging to the
Disclosing Party and the Receiving Party has contemporaneous documentary
evidence to that effect.

7.2 Use. Each Receiving Party shall safeguard all Confidential Information
received by it using a reasonable degree of care, but not less than that degree
of care used by the Receiving Party in safeguarding its own similar information
or material, and prevent unauthorized, negligent or inadvertent use or
disclosure thereof. Each Receiving Party will have the right to use the
Disclosing Party’s Confidential Information in carrying out the Receiving
Party’s responsibilities or exercising its rights under this Agreement, or as
otherwise expressly authorized by this Agreement; provided, however, that the
Receiving Party shall limit access to any Confidential Information received by
it to only those directors, officers, Affiliates, associates, partners,
employees, authorized contractor or advisors (“Representatives”) as are
critically necessary for the sole purpose of performing the Receiving Party’s
obligations under this Agreement (it being agreed that, prior to any such
disclosure, such Representatives shall be informed by Receiving Party of the
confidential nature of such information and that by receiving such information
they are agreeing to be bound by this Agreement and, if the Disclosing Party so
requests, that such Representative enters into a confidentiality agreement with
the Disclosing Party on terms equivalent to those contained in this Agreement),
and Receiving Party hereby agrees to be responsible for any breach of this
Agreement by any of its Representatives, and, further, Receiving Party agrees,
at its sole expense, to take all reasonable measures (including, but not limited
to, court proceedings) to restrain its Representatives from prohibited or
unauthorized disclosure or use of the Confidential Information.

7.3 Disclosure.

 

-12-



--------------------------------------------------------------------------------

EXECUTION COPY

 

(a) Request for Disclosure. No Receiving Party shall disclose any Confidential
Information of the Disclosing Party. In the event any Receiving Party receives
any valid request (by oral questions, interrogatories, requests for information
or documents, subpoena, civil investigative demand or similar process) to
disclose (i) any Confidential Information of the Disclosing Party or (ii) any
information relating to Receiving Party’s opinion, judgment or recommendations
concerning the Disclosing Party, the Receiving Party shall provide the
Disclosing Party with prompt written notice of such request so that the
Disclosing Party may seek an appropriate protective order and/or waive Receiving
Party’s compliance with the provisions of this Agreement.

(b) SEC Filings and Related Disclosures. Either Party may disclose the terms of
this Agreement (i) to the extent required, in the reasonable opinion of such
Party’s legal counsel, to comply with applicable laws, including, without
limitation, the rules and regulations promulgated by the United States
Securities and Exchange Commission and (ii) in connection with a prospective
acquisition, merger, financing or license for such Party, to prospective
acquirers or merger candidates or to existing or potential investors or
licensees; provided, however, that prior to such disclosure each such candidate
or investor will agree in writing to be bound by obligations of confidentiality
and non-use at least equivalent in scope to those set forth in this Section 7.
If a Party discloses this Agreement or any of the terms hereof in accordance
with this Section 7.3, such Party agrees, at its own expense, to seek
confidential treatment of portions of this Agreement or such terms, as may be
reasonably requested by the other Party.

7.4 Public Announcements. VirTra and Modern Round will, from time to time and at
the request of the other Party, discuss and agree on the general information
content relating to this Agreement that may be publicly disclosed. Effective
upon the Effective Date, the Parties have agreed to the content of a press
release publicly announcing this Agreement. Except as may be appropriate for
Modern Round to make in connection with its Commercialization activities as
contemplated hereunder, neither Party will make any public announcement
regarding this Agreement without the prior written approval of the other Party;
provided, however, that in no event shall Modern Round disclose any Confidential
Information of VirTra without VirTra’s prior written consent.

7.5 Non-Solicitation. During the Term and for two (2) years after any
termination of this Agreement, neither Party shall, nor shall either Party
cause, assist or permit any of its Affiliates or Representatives to, without
obtaining the other Party’s prior written consent, solicit for employment any of
the current officers or employees of such other Party. The term “solicit for
employment” does not include any general solicitation or advertising for
employment through the mass media, the internet or job fairs to fill one or more
positions on a basis consistent with the soliciting Party’s past practice.

7.6 Equitable Relief. Each Party acknowledges and agrees that its covenants and
obligations under Section 6 and Section 7 are necessary and reasonable in order
to protect the legitimate business interests of the Parties and that neither
Party would disclose or continue to disclose any Confidential Information to the
other or enter into this Agreement without its prior undertaking of such
covenants and obligations. Each Party further acknowledges and agrees that any
violation or threatened violation by it (or any of its representatives) of its
covenants and obligations hereunder would cause irreparable injury to the other
Party and that monetary damages, even if determinable, would not alone be
adequate to compensate for such injury. Accordingly, the Parties agree that, in
addition to any other remedy that may be available to them at law, they each
shall be entitled to injunctive relief, specific performance and other equitable
remedies in furtherance of this Agreement without posting bond or other security
and without having to prove actual damage or harm.

 

8. Representations, Warranties and Covenants.

 

-13-



--------------------------------------------------------------------------------

EXECUTION COPY

 

8.1 Representations and Warranties of Each Party. Each of the Parties hereby
represents, warrants, and covenants to the other Parties as follows:

(a) It is a Person, as the case may be, duly organized and validly existing
under the laws of the state or other jurisdiction of its incorporation or
formation.

(b) The execution, delivery and performance of this Agreement by such Party has
been duly authorized by all requisite corporate or limited liability company
action, as the case may be, and does not require any shareholder or manager or
member action or approval, as the case may be, or if such approval is required,
such approval has been obtained.

(c) It has the corporate or limited liability company power and authority, as
applicable, to execute and deliver this Agreement and to perform its obligations
hereunder.

(d) The execution, delivery and performance by such Party of this Agreement and
its compliance with the terms and provisions hereof does not and will not
conflict with or result in a breach of any of the terms and provisions of or
constitute a default under, or result in a right to accelerate payment under,
obligation to make any payment pursuant to, or loss of material rights under,
(i) any loan agreement, guaranty, financing agreement, agreement relating to it
or its property; (ii) the provisions of its certificate of incorporation,
bylaws, articles of organization, operating agreement, or any other operative
documents, as applicable; (iii) any order, writ, injunction or decree of any
court or governmental authority entered against it or by which any of its
property is bound; or (iv) any applicable law, rule, regulation or permit.

(e) It will at all times comply with all material laws and regulations
applicable to its activities under this Agreement.

(f) It does not have in effect, and after the Effective Date, will not enter
into, any oral or written agreement or arrangement that is or would be
inconsistent with its obligations under this Agreement.

8.2 Additional Representations, Warranties and Covenants of VirTra. In addition
to the representations, warranties and covenants made by VirTra elsewhere in
this Agreement, VirTra hereby represents, warrants, and covenants to Modern
Round that:

(a) To the best of VirTra’s knowledge, as of the Effective Date, the VirTra
Technology does not infringe any third party intellectual property rights.

(b) Effective as of the Effective Date, VirTra will execute a joinder agreement
to the Operating Agreement and will execute that certain First Amendment to the
Operating Agreement in the form attached hereto as Exhibit D.

8.3 Additional Representations, Warranties and Covenants of Modern Round. In
addition to the representations, warranties and covenants made by Modern Round
elsewhere in this Agreement, Modern Round hereby represents, warrants, and
covenants to VirTra that:

(a) Modern Round’s Units to be issued to VirTra on the Effective Date pursuant
to this Agreement equals five percent (5%) of the equity interests of Modern
Round on a fully-diluted and as-converted basis as of the Effective Date, are
duly authorized and, when issued in accordance with Section 5.3(a) hereof, will
be validly issued, fully paid and nonassessable equity interests of Modern
Round, and will be free and clear of all taxes, liens and charges. Effective on
the Effective Date, the

 

-14-



--------------------------------------------------------------------------------

EXECUTION COPY

 

issuance of such Units (i) will be duly authorized pursuant to all requisite
entity action by Modern Round and its managers and members, (ii) will not
conflict with the articles of organization, operating agreement, or other
governing documents of Modern Round, (iii) will comply in all respects with all
applicable laws, (iv) will be enforceable pursuant to the terms and conditions
of this Agreement and the Operating Agreement, and (v) result in VirTra being
the owner of record, and having good, valid and marketable title in, to and
under such Units.

(b) The Modern Round Balance Sheet dated December 31, 2104, and delivered to
VirTra, is true, correct and complete in all respects and accurately presents
the financial position of Modern Round for the period covered thereby.

(c) Modern Round is not required to qualify to do business as a foreign limited
liability company in any jurisdiction in respect of its business, and does not
have any activities, assets, employees, offices, operations and/or properties
located in any jurisdiction, other than the State of Nevada.

(d) Other than the Operating Agreement, there are no other voting trust
agreements, members’ agreements, other arrangements to vote equity jointly,
equity pledges or other agreements affecting voting, transfer or ownership of
the equity securities of Modern Round.

(e) At a minimum interval of a quarterly basis, Modern Round shall provide to
VirTra a copy of any financial records and reports that Modern Round provides to
each of its members and holders of its equity interests.

(f) To the best of Modern Round’s knowledge, as of the Effective Date, the
Modern Round Technology does not infringe any third party intellectual property
rights.

(g) Modern Round has both the means and the intent to invest the funds needed to
develop a professional product for the Concept, to properly test products, and
to adapt products to enhance the chances of success prior to the Commercial
Milestone.

(h) Effective as of the Effective Date, Modern Round will execute, and will
cause each of its managers and members to execute, that certain First Amendment
to the Operating Agreement in the form attached hereto as Exhibit D.

8.4 Warranty Disclaimer. THE FOREGOING WARRANTIES IN THIS SECTION 8 BY EACH
PARTY ARE IN LIEU OF ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR ANY IMPLIED
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT, ALL OF
WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.

 

9. Term and Termination.

9.1 Term. The term of this Agreement will commence on the Effective Date and
will continue so long as Modern Round exercises any rights hereunder with
respect to the VirTra Technology (the “Term”), unless terminated earlier in
accordance with this Agreement.

9.2 Termination for Cause. This Agreement may be terminated in its entirety at
any time during the Term upon written notice by either Party if the other Party
(the “Breaching Party”) is in breach

 

-15-



--------------------------------------------------------------------------------

EXECUTION COPY

 

of any material obligation under this Agreement and has not cured any such
material breach for thirty (30) days as measured from the date written notice of
such material breach is given to the Breaching Party.

9.3 Effects of Termination for Cause.

(a) Effect of Termination by VirTra for Cause. If Modern Round is the Breaching
Party and VirTra terminates this Agreement in accordance with Section 9.1, then
Modern Round will, within fifteen (15) calendar days of the termination, pay
VirTra all amounts due and owing pursuant to this Agreement prior to the date of
termination and Section 6 and Section 7 will survive any such termination.

(b) Effect of Termination by Modern Round for Cause. If VirTra is the Breaching
Party and Modern Round terminates this Agreement in accordance with Section 9.1,
then Modern Round may elect to have all or any portion of the licenses granted
to Modern Round pursuant to Section 3 survive, in which case Modern Round’s
obligations to VirTra under Sections 5.3, 5.4, 5.5, 5.6 and 5.7 will continue to
the extent that Modern Round elects to retain such license.

9.4 Termination Rights upon Insolvency of VirTra. This Agreement may be
terminated in its entirety at any time during the Term by Modern Round if at any
time during the Term (a) a case is commenced by or against VirTra under the U.S.
bankruptcy code, (b) VirTra files for or is subject to the institution of
bankruptcy, liquidation or receivership proceedings (other than a case under the
U.S. bankruptcy code), (c) VirTra assigns all or a substantial portion of its
assets for the benefit of creditors, (d) a receiver or custodian is appointed
for VirTra’s business, or (e) a substantial portion of VirTra’s business is
subject to attachment or similar process; provided, however, that in the case of
any involuntary case under the U.S. bankruptcy code, such right to terminate
will only become effective if VirTra consents to the involuntary bankruptcy or
receivership or such proceeding is not dismissed within sixty (60) days after
the commencement thereof.

9.5 Termination upon Insolvency of Modern Round. This Agreement may be
terminated in its entirety at any time during the Term by VirTra if (a) a case
is commenced by or against Modern Round under the U.S. bankruptcy code,
(b) Modern Round files for or is subject to the institution of bankruptcy,
liquidation or receivership proceedings (other than a case under the U.S.
bankruptcy code), (c) Modern Round assigns all or a substantial portion of its
assets for the benefit of creditors, (d) a receiver or custodian is appointed
for Modern Round’s business, or (e) a substantial portion of Modern Round’s
business is subject to attachment or similar process; provided, however, that in
the case of any involuntary case under the U.S. bankruptcy code, such right to
terminate will only become effective if Modern Round consents to the involuntary
bankruptcy or receivership or such proceeding is not dismissed within sixty
(60) days after the filing thereof.

9.6 Remedies Cumulative. Any termination under Section 9.2 above will be in
addition to, and not in substitution for or a condition to, the pursuit of any
other remedies available under this Agreement or in law or equity. Without
limiting the foregoing, in the event of a breach by either Party of this
Agreement, subject to Section 10.7, the Party that is not the Breaching Party,
without exercising any right of termination otherwise available to it, may
pursue its remedies for damages or other relief under the dispute resolution
procedures set forth in Section 11.6.

9.7 Return of Confidential Information. Upon any termination of this Agreement,
each Party will promptly return to the other Party, delete or destroy all
relevant records and materials in such Party’s possession or control containing
Confidential Information of the other Party. Upon the return of such materials,
such Party agrees to certify, in writing, that all of the foregoing records and
materials have been returned to the other Party or destroyed.

 

-16-



--------------------------------------------------------------------------------

EXECUTION COPY

 

9.8 Survival of Certain Obligations. Expiration or termination of the Agreement
will not relieve the Parties of any obligation accruing before such expiration
or termination. The following provisions of this Agreement will survive the
expiration or termination of the Agreement: Sections 5.8 (Maintenance of
Records; Audits), 6 (Intellectual Property Rights), 7 (Confidentiality and
Non-Solicit), 9.3 (Effects of Termination for Cause), 10 (Indemnification and
Insurance), and 11 (Miscellaneous); and, for purposes of clarification, until
the Royalty Period has expired, the following provisions of this Agreement will
survive: Sections 5.3 (Equity), 5.4 (Royalties), 5.5 (Reports and Royalty
Payments), 5.6 (Taxes and Withholding), and 5.7 (Overdue Payments). Except as
set forth in this Section 9.8, upon termination or expiration of this Agreement,
all other rights and obligations under this Agreement shall then be null and
void and have no further force and effect. Any expiration or early termination
of this Agreement will be without prejudice to the rights of either Party
against the other accrued or accruing under this Agreement before termination.

 

10. Indemnification and Insurance.

10.1 Indemnification by Modern Round. Subject to Section 10.4 below, Modern
Round will indemnify, defend and hold harmless VirTra, its Affiliates, and their
respective managers, members, directors, officers, stockholders, employees and
agents (each, a “VirTra Indemnitee”) from and against any third party claims,
suits, losses, liabilities, damages, costs, fees and expenses (including
reasonable attorneys’ fees) (collectively, “Losses”) arising out of or resulting
from, directly or indirectly: (a) any material breach of, or inaccuracy in, any
representation or warranty made by Modern Round in this Agreement, or any breach
or violation of any covenant or agreement of Modern Round in or pursuant to this
Agreement; (b) the negligence or willful misconduct by or of Modern Round and
its Affiliates, and their respective managers, members, directors, officers,
stockholders, employees and agents with respect to this Agreement; (c) the
Commercialization and operation of the Concept at a Location by Modern Round and
its Affiliates, as the case may be.

10.2 Indemnification by VirTra. Subject to Section 10.3 below, VirTra agrees to
indemnify, defend and hold harmless Modern Round, its Affiliates, and their
respective managers, members, directors, officers, stockholders, employees and
agents (“Modern Round Indemnitees”) from and against only those Losses
reasonably arising out of or resulting from, directly or indirectly: (a) any
material breach of, or inaccuracy in, any representation or warranty made by
VirTra in this Agreement, or any breach or violation of any covenant or
agreement of VirTra in or pursuant to this Agreement; or (b) the negligence or
willful misconduct by or of VirTra, its Affiliates, and their respective
managers, members, directors, officers, stockholders, employees and agents.

10.3 Intellectual Property Indemnification by VirTra. VirTra shall defend,
indemnify and hold harmless Modern Round Indemnitees from and against any Losses
arising out of or in connection with a claim that the VirTra Technology, when
used within the scope of this Agreement, infringes, violates or misappropriates
a valid third party patent, copyright or other proprietary right, provided that
VirTra is notified promptly in writing of the action, Modern Round has not
reached any compromise or settlement of such action or made any admissions in
respect of the same, and VirTra is given the option, at its expense, to control
the action and receives all requested reasonable assistance from Modern Round to
defend the same. Notwithstanding the foregoing, VirTra shall have no obligation
for indemnification for any Losses reasonably related to: (a) any use of the
Modern Round Technology alone; (b) any combination or operation of the Modern
Round Technology or the VirTra Technology with any third party technology or
product; or (c) any addition to or modification made to the VirTra Technology
that is specifically requested by or directed by Modern Round. Should any third
party infringement claim be made against VirTra, for which VirTra lacks third
party indemnification, then VirTra may, at its sole option and expense
(i) replace or modify the VirTra Technology so that it becomes non-infringing;
(ii) procure any necessary right and license to allow Modern Round to continue
to offer and operate the

 

-17-



--------------------------------------------------------------------------------

EXECUTION COPY

 

Concept at the Locations; or (iii) if neither of the previous options are
commercially practicable, require Modern Round to terminate use of the VirTra
Technology and Modern Round’s obligation to pay Royalties shall be suspended
during any period of non-operation of the Concept at the Locations necessitated
by any third party infringement claim.

10.4 Intellectual Property Indemnification by Modern Round. Modern Round shall
defend, indemnify and hold harmless VirTra Indemnitees from and against any
Losses arising out of or in connection with a claim that the Modern Round
Technology, when used within the scope of this Agreement, infringes, violates or
misappropriates a valid third party patent, copyright or other proprietary
right, provided that Modern Round is notified promptly in writing of the action,
VirTra has not reached any compromise or settlement of such action or made any
admissions in respect of the same, and Modern Round is given the option, at its
expense, to control the action and receives all requested reasonable assistance
from VirTra to defend the same. Notwithstanding the foregoing, Modern Round
shall have no obligation for indemnification for any Losses reasonably related
to: (a) any use of the VirTra Technology alone; (b) any combination or operation
of the Modern Round Technology or the VirTra Technology with any third party
technology or product; or (c) any addition to or modification made to the Modern
Round Technology that is specifically requested by or directed by VirTra. Should
any third party infringement claim be made against Modern Round, for which
Modern Round lacks third party indemnification, then Modern Round may, at its
sole option and expense (i) replace or modify the Modern Round Technology so
that it becomes non-infringing; (ii) procure any necessary right and license to
allow VirTra to continue to offer and operate the Concept at the Locations; or
(iii) if neither of the previous options are commercially practicable, require
VirTra to terminate use of the Modern Round Technology.

10.5 Indemnification Procedure. In the event of any such claim against any
Modern Round Indemnitee or VirTra Indemnitee (individually, an “Indemnitee”),
the Indemnitee will promptly notify the other Party in writing of the claim and
the indemnifying Party will manage and control, at its sole expense, the defense
of the claim and its settlement. The Indemnitee will cooperate with the
indemnifying Party and may, at its option and expense, be represented in any
such action or proceeding. The indemnifying Party will not be liable for any
settlements, litigation costs or expenses incurred by any Indemnitee without the
indemnifying Party’s written authorization. Notwithstanding the foregoing, if
the indemnifying Party believes that any of the exceptions to its obligation of
indemnification of any Indemnitee set forth in this Section 10 may apply, the
indemnifying Party will promptly notify such Indemnitees, which will then have
the right to be represented in any such action or proceeding by separate counsel
at their expense; provided that the indemnifying Party will be responsible for
payment of such expenses if such Indemnitees are ultimately determined to be
entitled to indemnification from the indemnifying Party. The indemnifying Party
will not settle any claims against any Indemnitee in any way that adversely
impacts such Indemnitee or its Affiliates without obtaining the prior written
consent of such Indemnitee, which consent will not be unreasonably withheld.

10.6 Sole Remedy. The indemnification provisions set forth in Sections 10.1,
10.2, 10.3, or 10.4 constitute the sole and exclusive remedies of the VirTra
Indemnitees and Modern Round Indemnitees, respectively, for any and all Losses
suffered by such Indemnitees in respect of this Agreement

10.7 Insurance. Each Party shall, at such Party’s expense and at all times
during the Term, hold and maintain commercially reasonable insurance policies
with minimum limits as set forth below. Such insurance must be with an insurance
company of nationally recognized standing with a rating of A-/Class IX, or
better, as rated by A.M. Best and must name the other Party as an additional
insured for all liability coverage related to or arising from performance under
this Agreement. Each Party’s insurance shall be primary insurance and
non-contributory to that maintained by such Party. Each Party waives all rights
of subrogation, with respect to all applicable insurance policies, against the
other Party, its

 

-18-



--------------------------------------------------------------------------------

EXECUTION COPY

 

managers, officers, directors, agents, employees and against other contractors
and vendors, to the extent of such Party’s negligence. Each Party shall provide
at least thirty (30) days written notice to the other Party in the event of any
material changes, cancellation and renewal of such Party’s insurance policies.
Prior to the performance of any services under this Agreement, certificates of
insurance evidencing satisfactory coverage of the types and limits set forth
below shall be furnished to each Party. The limits set forth below do not in any
way limit liability assumed elsewhere in this Agreement.

(a) General Liability Insurance. Commercial general liability insurance with
limits not less than $1,000,000 each occurrence for bodily injury or property
damage and $2,000,000 in the aggregate.

(b) Workers Compensation Insurance. Workers compensation insurance in accordance
with applicable state law, and including Employer’s Liability for all employees
of each Party in the amount of $1,000,000 per accident.

10.8 Limitations on Liability. EXCEPT FOR THEIR RESPECTIVE OBLIGATIONS UNDER
SECTION 7 (CONFIDENTIALITY AND NON-SOLICIT), SECTION 10.2 (INDEMNIFICATION BY
VIRTRA), AND SECTION 10.4 (INDEMNIFICATION BY MODERN ROUND), NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY FOR ANY EXEMPLARY, INCIDENTAL, SPECIAL OR PUNITIVE
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT
MATTER (INCLUDING, WITHOUT LIMITATION, LOST PROFITS), REGARDLESS OF WHETHER A
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE OR WHETHER
SUCH DAMAGES ARE REASONABLY FORESEEABLE. EXCEPT FOR VIRTRA’s OBLIGATIONS UNDER
SECTION 7 (CONFIDENTIALITY AND NON-SOLICIT) OR SECTION 10.2 (INDEMNIFICATION BY
VIRTRA), IN NO EVENT SHALL VIRTRA BE LIABLE FOR DAMAGES IN EXCESS OF THE SUM OF
ALL ROYALTY PAYMENTS VIRTRA HAS RECEIVED FROM MODERN ROUND UNDER THE TERMS OF
THIS AGREEMENT DURING THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE THE CLAIM
AROSE.

 

11. Miscellaneous

11.1 Governing Law. This Agreement, the rights of the Parties and all claims
arising under or in connection herewith, will be governed by and interpreted in
accordance with the domestic substantive laws of the State of Arizona, without
regard to any choice or conflict of law principles that would cause the
application of the laws of any other jurisdiction.

11.2 Assignment. Neither this Agreement, nor any right or interest hereunder,
will be assignable by either Party without the prior written consent of the
other Party, which consent will not be unreasonably withheld or delayed.
Notwithstanding the foregoing, either Party may assign their respective rights
and obligations hereunder to an Affiliate or to a third party that acquires all
or substantially all of that Party’s assets or equity. This Agreement will be
binding upon the permitted successors and assigns of the Parties and the name of
a Party appearing herein will be deemed to include the names of such Party’s
successors and permitted assigns to the extent necessary to carry out the intent
of this Agreement. Any assignment not in accordance with this Section 11.2 will
be void.

11.3 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.

 

-19-



--------------------------------------------------------------------------------

EXECUTION COPY

 

11.4 Force Majeure. The failure of either Party to timely perform any obligation
under this Agreement (except for any obligations to make payments to the other
Party hereunder) by reason of epidemic, earthquake, riot, civil commotion, fire,
act of God, war, terrorist act, strike, flood, or governmental act or
restriction, or other cause that is beyond the reasonable control of the
respective Party, will not be deemed to be a material breach of this Agreement,
but will be excused to the extent and for the duration of such cause, and the
affected Party will provide the other Party with full particulars thereof as
soon as it becomes aware of the same (including its best estimate of the likely
extent and duration of the interference with its activities) and will use its
commercially reasonable efforts to avoid or remove such cause, and will perform
its obligation(s) with the utmost dispatch when the cause is removed. If the
performance of any such obligation under this Agreement is delayed owing to such
a force majeure for any continuous period of more than ninety (90) days, the
Parties hereto will consult with respect to an equitable solution, including the
possibility of the mutual termination of this Agreement.

11.5 Notices.

(a) Except as expressly provided otherwise in Section 11.5(b), all notices and
demands between the Parties, or any authorizations, approvals, or consents
provided in connection with terms of this Agreement that expressly require such
authorizations, approvals, or consents to be in writing, by one of the Parties
hereto to the other will be in writing and (i) delivered by hand, (ii) sent by
nationally recognized overnight delivery service, or (iii) sent by registered or
certified mail, return receipt requested, postage prepaid, and will be deemed to
have been properly served to the addressee upon receipt of such written
communication, in any event to the following addresses:

If to Modern Round:

Mr. Barry Monheit

Mr. Mitch Saltz

Modern Round, L.L.C.

7377 E. Doubletree Road

Suite 200

Scottsdale AZ 85258

with a copy to:

Greenberg Traurig, LLP

2375 E. Camelback Road

Suite 700

Phoenix , Arizona 85016

Attn: Robert Kant, Esq.

Email: kantr@gtlaw.com

If to VirTra:

7970 S. Kyrene Rd.

Tempe, AZ 85284

Attn: Bob Ferris, CEO

Email: bferris@virtra.com

 

-20-



--------------------------------------------------------------------------------

EXECUTION COPY

 

with a copy to:

Snell & Wilmer L.L.P.

One Arizona Center

400 E. Van Buren

Phoenix, Arizona 85004-2202

Attn: Dan Mahoney, Esq.

Email: dmahoney@swlaw.com

(b) Notices or other communications by either Party to the other in the normal
course of performing under this Agreement or routine operational communications,
including, without limitation, invoicing, any communication relating to any
requested changes to the Development Plan or Development Budget, or technical
support issues (collectively, “Operations-Related Communication”) may be
delivered and shall be deemed properly given and effective when (y) provided
under any of the methods described in the Section 11.5(a), or (z) provided by
e-mail if properly addressed to the receiving Party at the addresses provided in
or pursuant to this Agreement and sent via the Internet as evidenced by the
computer records or any archival copy thereof kept in the ordinary course of
business by the sender, whichever method is first used by the sender for a
particular Operations-Related Communication. Regarding any Operations-Related
Communication, if sender sends it before 5:00 p.m. Phoenix, Arizona time on the
receiving Party’s business day, it shall be deemed effective on the date sent by
sender; otherwise it will deemed effective on the receiving Party’s next
business day.

11.6 Dispute Resolution. Any disputes arising between the Parties relating to,
arising out of or in any way connected with this Agreement or any term or
condition hereof, or the performance by either Party of its obligations
hereunder, whether before or after termination of this Agreement, will be
resolved as follows:

(a) Senior Management. Disputes will be submitted to escalating levels of Modern
Round’s and VirTra’s senior management for review.

(b) Arbitration. If the senior management of the Parties are unable to resolve
such dispute within a thirty (30) day period following such escalation, either
Party may submit the matter to binding arbitration in accordance with this
Section 11.6(b). Except as specified below, the arbitration will be conducted in
accordance with the rules of, and under the auspices of, the American
Arbitration Association (the “AAA”). The arbitration will be conducted by a
single arbitrator with relevant technical expertise who is jointly selected by
the Parties or, if the Parties cannot mutually agree, is selected by the AAA
administrator and is not employed by and does not have a material financial
relationship with, a Party or any of its Affiliates. The arbitration shall take
place at a location that is jointly selected by the Parties or, if the Parties
cannot mutually agree, is selected by such AAA administrator. This Agreement
will remain in effect pending completion of the proceedings brought under this
Section 11.6(b). Within ten (10) business days after the arbitrator is selected,
each Party will submit to the arbitrator that Party’s proposed resolution of the
dispute and justification therefor. All arbitration proceedings must be
completed within thirty (30) days after the arbitration is convened. The Parties
hereby agree that the arbitrator has authority to issue rulings and orders
regarding all procedural and evidentiary matters that the arbitrator deems
reasonable and necessary with or without petition therefor by the Parties as
well as the final ruling and judgment. Rulings will be issued by written order
summarizing the arbitration proceedings. Any judgment or award by the arbitrator
in any dispute will have the same force and effect as the final judgment of a
court of competent jurisdiction. Nothing in this arbitration clause will prevent
either Party from seeking a pre-award attachment of assets or injunctive relief
to enforce its rights in intellectual property, confidentiality, or non-solicit
obligations under this Agreement, or to enjoin any

 

-21-



--------------------------------------------------------------------------------

EXECUTION COPY

 

event that might cause irreparable injury, in a court of competent jurisdiction
prior to an award on the merits by the arbitrator.

11.7 Amendment. No amendment, modification or supplement of any provision of
this Agreement will be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.

11.8 Waiver. No provision of the Agreement will be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

11.9 No Implied Waivers; Rights Cumulative. No failure on the part of Modern
Round or VirTra to exercise, and no delay in exercising, any right, power,
remedy or privilege under this Agreement, or provided by statute or at law or in
equity or otherwise, will impair, prejudice or constitute a waiver of any such
right, power, remedy or privilege or be construed as a waiver of any breach of
this Agreement or as an acquiescence therein, nor will any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.

11.10 Severability. If any clause or portion thereof in this Agreement is for
any reason held to be invalid, illegal or unenforceable, the same will not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement will be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible. In any
such event, this Agreement will be construed as if such clause or portion
thereof had never been contained in this Agreement, and there will be deemed
substituted therefore such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable law.

11.11 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only and will be of no force or effect in construing or interpreting
any of the provisions of this Agreement.

11.12 No Strict Construction. This Agreement has been prepared jointly and will
not be strictly construed against either Party. Additionally, each Party further
acknowledges and agrees that they have had the opportunity to consult with
counsel of their choosing regarding the terms and conditions of this Agreement
and have either done so or freely elected not to do so.

11.13 No Third Party Beneficiaries. No Person other than the Parties and their
respective Affiliates and permitted assignees hereunder will be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.

11.14 Independent Contractors. Both Parties are independent contractors under
this Agreement. Nothing herein contained will be deemed to create an employment,
agency, joint venture or partnership relationship between the Parties hereto or
any of their agents or employees, or any other legal arrangement that would
impose liability upon one Party for the act or failure to act of the other
Party. Neither Party will have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

11.15 Entire Agreement. This Agreement (including each Development Plan and
Development Budget) constitutes and contains the complete, final and exclusive
understanding and agreement of the Parties and cancels and supersedes any and
all prior negotiations, correspondence,

 

-22-



--------------------------------------------------------------------------------

EXECUTION COPY

 

understandings and agreements, whether oral or written, between the Parties
respecting the subject matter hereof and thereof. In the event of any conflict
between the terms of this Agreement and either a Development Plan or Development
Budget, this Agreement shall control.

11.16 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile signature, each of which counterparts, when so executed and
delivered, will be deemed to be an original, and all of which counterparts,
taken together, will constitute one and the same instrument.

[Signature page follows.]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date.

 

VirTra Systems, Inc.     Modern Round, L.L.C. By:  

/s/ Bob Ferris

    By:  

/s/ Barry Monheit

Name:   Bob Ferris     Name:   Barry Monheit Its:   CEO     Its:   CEO



--------------------------------------------------------------------------------

Exhibit A

VirTra Warrant

[See attached]



--------------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (the “ACT”). THEY MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL THAT IS SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.

 

Date of Issuance    Void after

                        , 2015

  

Expiration Date (as defined

below)

VIRTRA SYSTEMS, INC.

WARRANT TO PURCHASE COMMON STOCK

 

 

This certifies that _________________________ (the “Holder”), is entitled to
purchase, at the Exercise Price (as defined below), from VirTra Systems Inc., a
Texas corporation (the “Company”), a number of shares of Common Stock as set
forth below (the “Warrant Amount”) in the Company.

1. Purchase of Shares.

(a) Warrant Amount. The Holder is entitled, upon surrender of this Warrant at
the principal office of the Company (or at such other place as the Company shall
notify the Holder in writing), to purchase from the Company _______ shares of
Common Stock (“Shares”), representing five percent (5%) of the outstanding
shares of Common Stock of the Company on a fully diluted basis, including Common
Stock of the Company subject to options, warrants, and other purchase rights, or
9,193,820 Shares after taking into account warrants granted on the date hereof
to other affiliates of Modern Round, L.L.C.

(b) Exercise Price. The purchase price for each Share issuable pursuant to this
Warrant shall be $.1367, which is equal to the average of the closing or last
price of the Common Stock of the Company on its principal trading market during
the 15 trading days immediately prior to the issuance of this Warrant. Such
purchase price is herein referred to as the “Exercise Price.”

2. Exercise Period. This Warrant shall be exercisable, in whole or in part, at
any time and from time to time, during the term commencing on the first
anniversary of the opening of the first facility of Modern Round, L.L.C. and
ending at 5:00 p.m. Eastern Time five years from the date hereof, which date
shall be called the “Expiration Date.”

 

Exhibit A-1



--------------------------------------------------------------------------------

3. Method of Exercise.

(a) While this Warrant remains outstanding and exercisable in accordance with
Section 2 above, the Holder may exercise, in whole or in part, the purchase
rights evidenced hereby. Unless exercised in accordance with Section 4 below,
such exercise shall be effected by the following:

(i) the surrender of this Warrant, together with a duly executed copy of the
Notice of Exercise attached hereto, to the Secretary of the Company at its
principal office (or at such other place as the Company shall notify the Holder
in writing); and

(ii) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased.

(b) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant is
surrendered to the Company as provided in Section 3(a) above. At such time, the
person or persons in whose name or names any certificate for the Shares shall be
issuable upon such exercise as provided in Section 3(c) below shall be deemed to
have become the holder or holders of record of the Shares represented by such
certificate.

(c) As soon as practicable after the exercise of this Warrant in whole or in
part, and in any event within ten (10) days thereafter, the Company at its
expense will cause to be issued in the name of, and delivered to, the Holder, or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct:

(i) a certificate or certificates for the number of Shares to which such Holder
shall be entitled or, if uncertificated, a book entry to that effect, and

(ii) in case such exercise is in part only, a new warrant or book entry (dated
the date hereof) of like tenor, with a Warrant Amount equal to (x) the Warrant
Amount, less (y) the aggregate amount of Exercise Price paid by the Holder in
exercise of this Warrant prior to the date of issuance of such new warrant
(including, in the event of any Net Exercise, the aggregate value of such amount
of Shares foregone in such Net Exercise (calculated as X minus Y under the
formula set forth in Section 4 below, as applied to such Net Exercise)).

4. Net Exercise. In lieu of exercising this Warrant for cash, the Holder may
elect to receive Shares equal to the value of this Warrant (or the portion
thereof being exercised) by surrender of this Warrant at the principal office of
the Company together with notice of such election (a “Net Exercise”). A Holder
that Net Exercises shall have the rights described in Sections 3(b) and 3(c)
hereof, and the Company shall issue to such Holder a number of Shares computed
using the following formula:

 

  X=   Y (A-B)           A  

 

Exhibit A-2



--------------------------------------------------------------------------------

Where

 

  X  = The number of Shares to be issued to the Holder.

 

  Y  = The number of Shares purchasable under this Warrant or, if only a portion
of the Warrant is being exercised, the portion of the Warrant being exercised
(at the date of such calculation).

 

  A  = The fair market value of one (1) Share (at the date of such calculation).

 

  B  = The Exercise Price per Share (as adjusted to the date of such
calculation).

For purposes of this Section 4, the fair market value of a Share shall mean the
following: (a) the volume weighted average of the closing sales prices of the
Common Stock for such day on all domestic securities exchanges on which the
Common Stock may at the time be listed; (b) if there have been no sales of the
Common Stock on any such exchange on any such day, the average of the highest
bid and lowest asked prices for the Common Stock on all such exchanges at the
end of such day; (c) if on any such day the Common Stock is not listed on a
domestic securities exchange, the closing sales price of the Common Stock as
quoted on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association for such day; or (d) if there have been no sales of the
Common Stock on the OTC Bulletin Board, the Pink OTC Markets or similar
quotation system or association on such day, the average of the highest bid and
lowest asked prices for the Common Stock quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association at the end of such
day; in each case under subsections (a), (b), (c), and (d) the price will be
averaged over the fifteen (15) consecutive Business Days ending on the Business
Day immediately prior to the day as of which “Fair Market Value” is being
determined; provided, that if the Common Stock is listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading. If at any time the
Common Stock is not listed on any domestic securities exchange or quoted on the
OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association, the “Fair Market Value” of the Common Stock shall be the fair
market value per Share as determined jointly by the Board and the Holder.

5. Covenants of the Company.

(a) Shares Outstanding Notice. Upon request by the Holder at any time during the
Exercise Period, the Company shall deliver, the next business day after such
request, a certificate of an officer of the Company, representing to the number
of Shares outstanding as of the date of delivery by the Company of such notice,
so that the Holder may determine the Exercise Price and number of Shares
issuable as of such date of delivery. Absent manifest error, the Holder shall be
entitled to rely without investigation on such certificate for the purposes of
completing and submitting a Notice of Exercise.

(b) Covenants as to Exercise Shares. The Company covenants and agrees that this
Warrant is, and any Warrant issued in substitution for or replacement of this
Warrant shall be, upon issuance, duly authorized and validly issued, and that
all Shares that may be issued upon the exercise of the rights represented by
this Warrant will, upon issuance in accordance with the terms hereof, be duly
authorized, validly issued and outstanding, fully paid and

 

Exhibit A-3



--------------------------------------------------------------------------------

nonassessable, and free from all taxes, liens, and charges with respect to the
issuance thereof. If, at any time during the Exercise Period, the number of
authorized but unissued Shares shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action in the opinion of its
counsel, to be necessary to increase its authorized but unissued Shares to such
number of Shares as shall be sufficient for such purposes. Notwithstanding any
other provision hereof, if an exercise of any portion of this Warrant is to be
made in connection with a public offering or a sale of the Company (pursuant to
a merger, sale of stock, or otherwise), such exercise may at the election of the
Holder be conditioned upon the consummation of such transaction, in which case
such exercise shall not be deemed to be effective until immediately prior to the
consummation of such transaction.

(c) No Impairment. Except and to the extent waived or consented to by the Holder
or as otherwise permitted under the terms hereof, the Company will not, by
amendment of its governing instruments or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed hereunder by the Company, but
will at all times in good faith assist in the carrying out of all the provisions
of this Warrant and in the taking of all such action as may be necessary or
appropriate in order to protect the exercise rights of the Holder against
impairment.

6. Adjustment of Exercise Price and Number of Shares.

(a) Stock Splits and Dividends. If outstanding Shares shall be subdivided (by
any stock split, recapitulation, or otherwise) into a greater number of Shares
or if the Company shall pay a dividend or may any other distribution upon the
Shares shall be payable in shares of Common Stock, the Exercise Price in effect
immediately prior to such subdivision or at the record date of such dividend or
distribution shall simultaneously with the effectiveness of such subdivision,
dividend, or distribution be proportionately reduced, and the number of Shares
issuable upon exercise of this Warrant shall be proportionately increased. If
outstanding Shares shall be combined into a smaller number of Shares, the
Exercise Price in effect immediately prior to such combination shall,
simultaneously with the effectiveness of such combination, be proportionately
increased, and the number of Shares issuable upon exercise of this Warrant shall
be proportionately decreased. When any adjustment is required to be made in the
Exercise Price, the number of Shares purchasable upon the exercise of this
Warrant shall be changed to the number determined by dividing (i) an amount
equal to the number of Shares issuable upon the exercise of this Warrant
immediately prior to such adjustment, multiplied by the Exercise Price in effect
immediately prior to such adjustment, by (ii) the Exercise Price in effect
immediately after such adjustment.

(b) Reclassification, Etc. In case of any reclassification or change of the
outstanding securities of the Company (or any other corporation the stock or
securities of which are at the time receivable upon the exercise of this
Warrant)), consolidation or merger of the Company, sale of all or substantially
all of its assets, or any similar corporate reorganization on or after the date
hereof, then and in each such case the Holder, upon the exercise hereof at any
time after the consummation of such reclassification, change, reorganization,
merger, or conveyance, shall be entitled to receive, in lieu of the stock or
other securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or

 

Exhibit A-4



--------------------------------------------------------------------------------

property to which such Holder would have been entitled upon such consummation if
such Holder had exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided in Section 6; and in each such case; appropriate
adjustment shall be made with respect to the Holder’s rights under this Warrant
to ensure that the provisions of this Section 6 shall thereafter be applicable,
as nearly as possible, to this Warrant in relation to any shares of stock,
securities, or assets thereafter acquirable upon exercise of this Warrant
(including, in the case of any consolidation, merger, sale, or similar
transaction in which the successor or purchasing party is other than the
Company, an immediate adjustment in the Exercise Price to the value for the
Shares reflected by the terms of such consolidation, merger, sale, or similar
transaction, and a corresponding immediate adjustment to the number of Shares
acquirable upon exercise of this Warrant without regard to any limitations or
restrictions on exercise, if the value so reflected is less than the Exercise
Price in effect immediately prior to such consolidation, merger, sale, or
similar transaction), and the terms of this Section 6 shall be applicable to the
Shares or other securities properly receivable upon the exercise of this Warrant
after such consummation.

7. No Fractional Shares or Scrip. No fractional share or scrip representing
fractional Shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the Exercise Price then in effect.

8. No Member Rights. Prior to exercise of this Warrant, the Holder shall not be
entitled to any rights of a shareholder with respect to the Shares underlying
this Warrant, including (without limitation) the right to vote such Shares,
receive distributions thereon, Shares or be notified of membership meetings.

9. Governing Law. This Warrant shall be governed by and construed under the laws
of the state of Arizona as applied to agreements among Arizona residents, made
and to be performed entirely within the state of Arizona.

10. Successors and Assigns. The terms and provisions of this Warrant shall inure
to the benefit of, and be binding upon, the Company and the holders hereof and
their respective successors and assigns.

11. Titles and Subtitles. The titles and subtitles used in this Warrant are used
for convenience only and are not to be considered in construing or interpreting
this Warrant.

12. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 12):

 

Exhibit A-6



--------------------------------------------------------------------------------

If to the Company:

7970 S Kyrene Road

Tempe, Arizona 85284

Attention: Bob Ferris, CEO

Email: bferris@vitra.com

with a copy to:

Snell & Wilmer L.L.P.

One Arizona Center

400 E Van Buren

Phoenix, Arizona 85004

Attention: Dan Mahoney, Esq.

Email: dmahoney@swlaw.com

If to Holder:

At the address shown on the signature page hereto with a copy to

Greenberg Traurig, LLP

2375 E Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Robert S. Kant, Esq.

Email: kantr@gtlaw.com

13. Amendments and Waivers. Any term of this Warrant may be amended or waived
with the written consent of the Company and Holder.

14. Severability. If any provision of this Warrant is held to be unenforceable
under applicable law, such provision shall be excluded from this Warrant and the
balance of the Warrant shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

15. Transfer. Subject to applicable laws and the restriction on transfer set
forth on the first page of this Warrant, this Warrant and all rights hereunder
are transferable, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached hereto to any
transferee designated by Holder. The transferee shall sign an investment letter
in form and substance satisfactory to the Company.

 

Exhibit A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date first
written above.

 

VITRA SYSTEMS, INC. By:    

 

ACKNOWLEDGED AND AGREED:   

          Printed Name:        

Title:        

Address:                                

SIGNATURE PAGE TO WARRANT TO PURCHASE COMMON STOCK



--------------------------------------------------------------------------------

Schedule A

Schedule A-1



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO:                                                      

(1)   ¨ The undersigned hereby elects to purchase                  Shares (the
“Exercise Shares”) of ViTra Systems, Inc. (the “Company”) pursuant to the terms
of the attached Warrant, and tenders herewith payment of the exercise price in
full, together with all applicable transfer taxes, if any.

        ¨ The undersigned hereby elects to purchase                  Shares (the
“Exercise Shares”) of ViTra Systems, Inc. (the “Company”) pursuant to the terms
of the net exercise provisions set forth in Section 4 of the attached Warrant,
and shall tender payment of all applicable transfer taxes, if any.

(2) Please issue a certificate or certificates representing said Exercise Shares
in the name of the undersigned or in such other name as is specified below:

 

 

 

(Name)  

 

 

 

(Address)

(3) The undersigned represents that (i) the aforesaid Exercise Shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such Shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that Exercise Shares issuable upon exercise of this Warrant have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid Exercise Shares may not be sold pursuant to Rule 144 adopted under
the Securities Act unless certain conditions are met and until the undersigned
has held the Shares for the number of years prescribed by Rule 144, that among
the conditions for use of the Rule is the availability of current information to
the public about the Company and the Company has not made such information
available and has no present plans to do so; and (vi) the undersigned agrees not
to make any disposition of all or any part of the aforesaid Shares of Exercise
Shares unless and until there is then in effect a registration statement under
the Securities Act covering such proposed disposition of the Exercise Shares and
such disposition is made in accordance with said



--------------------------------------------------------------------------------

registration statement, or, if requested by the Company, the undersigned has
provided the Company with an opinion of counsel satisfactory to the Company,
stating that such registration is not required.

 

        (Date)     (Signature)           (Print name)

 

2



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

  

(To assign the foregoing Warrant, execute this form

and supply required information. Do not use this

form to purchase Shares.)

  

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:      (Please Print)

Address:      (Please Print)

Dated:                     , 20        

 

Holder’s

Signature:

       

Holder’s

Address:

       

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.



--------------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (the “ACT”). THEY MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL THAT IS SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.

 

Date of Issuance    Void after

            , 2015

   Expiration Date (as defined below)

VIRTRA SYSTEMS, INC.

WARRANT TO PURCHASE COMMON STOCK

 

 

This certifies that                                          (the “Holder”), is
entitled to purchase, at the Exercise Price (as defined below), from VirTra
Systems Inc., a Texas corporation (the “Company”), a number of shares of Common
Stock as set forth below (the “Warrant Amount”) in the Company.

1. Purchase of Shares.

(a) Warrant Amount. The Holder is entitled, upon surrender of this Warrant at
the principal office of the Company (or at such other place as the Company shall
notify the Holder in writing), to purchase from the Company _____ shares of
Common Stock (“Shares”), representing five percent (5%) of the outstanding
shares of Common Stock of the Company on a fully diluted basis, including Common
Stock of the Company subject to options, warrants, and other purchase rights, or
9,193,820 Shares after taking into account warrants granted on the date hereof
to other affiliates of Modern Round, L.L.C.

(b) Exercise Price. The purchase price for each Share issuable pursuant to this
Warrant shall be $.1367, which is equal to the average of the closing or last
price of Common Stock of the Company on its principal trading market during the
15 trading days immediately prior to the issuance of this Warrant. Such purchase
price is herein referred to as the “Exercise Price.”

2. Exercise Period. This Warrant shall be exercisable, in whole or in part, at
any time and from time to time, during the term commencing at the time that
Modern Round, L.L.C. has paid the Company at least $2,000 in Royalty payments
pursuant to that Co-Venture Agreement between Modern Round, L.L.C. and the
Company and ending at 5:00 p.m. Eastern Time five years from the date hereof,
which date shall be called the “Expiration Date.”

 

Exhibit B-1



--------------------------------------------------------------------------------

3. Method of Exercise.

(a) While this Warrant remains outstanding and exercisable in accordance with
Section 2 above, the Holder may exercise, in whole or in part, the purchase
rights evidenced hereby. Unless exercised in accordance with Section 4 below,
such exercise shall be effected by the following:

(i) the surrender of this Warrant, together with a duly executed copy of the
Notice of Exercise attached hereto, to the Secretary of the Company at its
principal office (or at such other place as the Company shall notify the Holder
in writing); and

(ii) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased.

(b) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant is
surrendered to the Company as provided in Section 3(a) above. At such time, the
person or persons in whose name or names any certificate for the Shares shall be
issuable upon such exercise as provided in Section 3(c) below shall be deemed to
have become the holder or holders of record of the Shares represented by such
certificate.

(c) As soon as practicable after the exercise of this Warrant in whole or in
part, and in any event within ten (10) days thereafter, the Company at its
expense will cause to be issued in the name of, and delivered to, the Holder, or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct:

(i) a certificate or certificates for the number of Shares to which such Holder
shall be entitled or, if uncertificated, a book entry to that effect, and

(ii) in case such exercise is in part only, a new warrant or book entry (dated
the date hereof) of like tenor, with a Warrant Amount equal to (x) the Warrant
Amount, less (y) the aggregate amount of Exercise Price paid by the Holder in
exercise of this Warrant prior to the date of issuance of such new warrant
(including, in the event of any Net Exercise, the aggregate value of such amount
of Shares foregone in such Net Exercise (calculated as X minus Y under the
formula set forth in Section 4 below, as applied to such Net Exercise)).

4. Net Exercise. In lieu of exercising this Warrant for cash, the Holder may
elect to receive Shares equal to the value of this Warrant (or the portion
thereof being exercised) by surrender of this Warrant at the principal office of
the Company together with notice of such election (a “Net Exercise”). A Holder
that Net Exercises shall have the rights described in Sections 3(b) and 3(c)
hereof, and the Company shall issue to such Holder a number of Shares computed
using the following formula:

 

  X   =  

Y (A-B)

        A  

 

Exhibit B-2



--------------------------------------------------------------------------------

Where

 

  X   =    The number of Shares to be issued to the Holder.   Y   =    The
number of Shares purchasable under this Warrant or, if only a portion of the
Warrant is being exercised, the portion of the Warrant being exercised (at the
date of such calculation).   A   =    The fair market value of one (1) Shares
(at the date of such calculation).   B   =    The Exercise Price per Share (as
adjusted to the date of such calculation).

For purposes of this Section 4, the fair market value of a Share shall mean the
following: (a) the volume weighted average of the closing sales prices of the
Common Stock for such day on all domestic securities exchanges on which the
Common Stock may at the time be listed; (b) if there have been no sales of the
Common Stock on any such exchange on any such day, the average of the highest
bid and lowest asked prices for the Common Stock on all such exchanges at the
end of such day; (c) if on any such day the Common Stock is not listed on a
domestic securities exchange, the closing sales price of the Common Stock as
quoted on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association for such day; or (d) if there have been no sales of the
Common Stock on the OTC Bulletin Board, the Pink OTC Markets or similar
quotation system or association on such day, the average of the highest bid and
lowest asked prices for the Common Stock quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association at the end of such
day; in each case under subsections (a), (b), (c), and (d) the price will be
averaged over the fifteen (15) consecutive Business Days ending on the Business
Day immediately prior to the day as of which “Fair Market Value” is being
determined; provided, that if the Common Stock is listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading. If at any time the
Common Stock is not listed on any domestic securities exchange or quoted on the
OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association, the “Fair Market Value” of the Common Stock shall be the fair
market value per Share as determined jointly by the Board and the Holder.

5. Covenants of the Company.

(a) Shares Outstanding Notice. Upon request by the Holder at any time during the
Exercise Period, the Company shall deliver, the next business day after such
request, a certificate of an officer of the Company, representing to the number
of Shares outstanding as of the date of delivery by the Company of such notice,
so that the Holder may determine the Exercise Price and number of Shares
issuable as of such date of delivery. Absent manifest error, the Holder shall be
entitled to rely without investigation on such certificate for the purposes of
completing and submitting a Notice of Exercise.

(b) Covenants as to Exercise Shares. The Company covenants and agrees that this
Warrant is, and any Warrant issued in substitution for or replacement of this
Warrant shall be, upon issuance, duly authorized and validly issued, and that
all Shares that may be issued upon the exercise of the rights represented by
this Warrant will, upon issuance in accordance with the terms hereof, be duly
authorized, validly issued and outstanding, fully paid and

 

Exhibit B-3



--------------------------------------------------------------------------------

nonassessable, and free from all taxes, liens, and charges with respect to the
issuance thereof. If, at any time during the Exercise Period, the number of
authorized but unissued Shares shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action in the opinion of its
counsel, to be necessary to increase its authorized but unissued Shares to such
number of Shares as shall be sufficient for such purposes. Notwithstanding any
other provision hereof, if an exercise of any portion of this Warrant is to be
made in connection with a public offering or a sale of the Company (pursuant to
a merger, sale of stock, or otherwise), such exercise may at the election of the
Holder be conditioned upon the consummation of such transaction, in which case
such exercise shall not be deemed to be effective until immediately prior to the
consummation of such transaction.

(c) No Impairment. Except and to the extent waived or consented to by the Holder
or as otherwise permitted under the terms hereof, the Company will not, by
amendment of its governing instruments or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed hereunder by the Company, but
will at all times in good faith assist in the carrying out of all the provisions
of this Warrant and in the taking of all such action as may be necessary or
appropriate in order to protect the exercise rights of the Holder against
impairment.

6. Adjustment of Exercise Price and Number of Shares.

(a) Stock Splits and Dividends. If outstanding Shares shall be subdivided (by
any stock split, recapitulation, or otherwise) into a greater number of Shares
or if the Company shall pay a dividend or may any other distribution upon the
Shares shall be payable in shares of Common Stock, the Exercise Price in effect
immediately prior to such subdivision or at the record date of such dividend or
distribution shall simultaneously with the effectiveness of such subdivision,
dividend, or distribution be proportionately reduced, and the number of Shares
issuable upon exercise of this Warrant shall be proportionately increased. If
outstanding Shares shall be combined into a smaller number of Shares, the
Exercise Price in effect immediately prior to such combination shall,
simultaneously with the effectiveness of such combination, be proportionately
increased, and the number of Shares issuable upon exercise of this Warrant shall
be proportionately decreased. When any adjustment is required to be made in the
Exercise Price, the number of Shares purchasable upon the exercise of this
Warrant shall be changed to the number determined by dividing (i) an amount
equal to the number of Shares issuable upon the exercise of this Warrant
immediately prior to such adjustment, multiplied by the Exercise Price in effect
immediately prior to such adjustment, by (ii) the Exercise Price in effect
immediately after such adjustment.

(b) Reclassification, Etc. In case of any reclassification or change of the
outstanding securities of the Company (or any other corporation the stock or
securities of which are at the time receivable upon the exercise of this
Warrant)), consolidation or merger of the Company, sale of all or substantially
all of its assets, or any similar corporate reorganization on or after the date
hereof, then and in each such case the Holder, upon the exercise hereof at any
time after the consummation of such reclassification, change, reorganization,
merger, or conveyance, shall be entitled to receive, in lieu of the stock or
other securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or

 

Exhibit B-4



--------------------------------------------------------------------------------

property to which such Holder would have been entitled upon such consummation if
such Holder had exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided in Section 6; and in each such case, appropriate
adjustment shall be made with respect to the Holder’s rights under this Warrant
to ensure that the provisions of this Section 6 shall thereafter be applicable,
as nearly as possible, to this Warrant in relation to any shares of stock,
securities, or assets thereafter acquirable upon exercise of this Warrant
(including, in the case of any consolidation, merger, sale, or similar
transaction in which the successor or purchasing party is other than the
Company, an immediate adjustment in the Exercise Price to the value for the
Shares reflected by the terms of such consolidation, merger, sale, or similar
transaction, and a corresponding immediate adjustment to the number of Shares
acquirable upon exercise of this Warrant without regard to any limitations or
restrictions on exercise, if the value so reflected is less than the Exercise
Price in effect immediately prior to such consolidation, merger, sale, or
similar transaction), and the terms of this Section 6 shall be applicable to the
Shares or other securities properly receivable upon the exercise of this Warrant
after such consummation.

7. No Fractional Shares or Scrip. No fractional share or scrip representing
fractional Shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the Exercise Price then in effect.

8. No Member Rights. Prior to exercise of this Warrant, the Holder shall not be
entitled to any rights of a shareholder with respect to the Shares underlying
this Warrant, including (without limitation) the right to vote such Shares,
receive distributions thereon, Shares or be notified of membership meetings.

9. Governing Law. This Warrant shall be governed by and construed under the laws
of the state of Arizona as applied to agreements among Arizona residents, made
and to be performed entirely within the state of Arizona.

10. Successors and Assigns. The terms and provisions of this Warrant shall inure
to the benefit of, and be binding upon, the Company and the holders hereof and
their respective successors and assigns.

11. Titles and Subtitles. The titles and subtitles used in this Warrant are used
for convenience only and are not to be considered in construing or interpreting
this Warrant.

12. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 12):

 

Exhibit B-5



--------------------------------------------------------------------------------

If to the Company:

7970 S Kyrene Road

Tempe, Arizona 85284

Attention: Bob Ferris, CEO

Email: bferris@vitra.com

with a copy to:

Snell & Wilmer L.L.P.

One Arizona Center

400 E Van Buren

Phoenix, Arizona 85004

Attention: Dan Mahoney, Esq.

Email: dmahoney@swlaw.com

If to Holder:

At the address shown on the signature page hereto

with a copy to:

Greenberg Traurig, LLP

2375 E Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Robert S. Kant, Esq.

Email: kantr@gtlaw.com

13. Amendments and Waivers. Any term of this Warrant may be amended or waived
with the written consent of the Company and Holder.

14. Severability. If any provision of this Warrant is held to be unenforceable
under applicable law, such provision shall be excluded from this Warrant and the
balance of the Warrant shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

15. Transfer. Subject to applicable laws and the restriction on transfer set
forth on the first page of this Warrant, this Warrant and all rights hereunder
are transferable, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached hereto to any
transferee designated by Holder. The transferee shall sign an investment letter
in form and substance satisfactory to the Company.

 

Exhibit B-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date first
written above.

 

VITRA SYSTEMS, INC. By:  

 

 

 

ACKNOWLEDGED AND AGREED:  

 

Printed Name:  

 

Title:  

 

Address:  

 

 

 

 

 

SIGNATURE PAGE TO WARRANT TO PURCHASE UNITS



--------------------------------------------------------------------------------

Schedule A

 

Schedule A-1



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO:                                          

(1) ¨ The undersigned hereby elects to purchase                  Shares (the
“Exercise Shares”) of ViTra Systems, Inc. (the “Company”) pursuant to the terms
of the attached Warrant, and tenders herewith payment of the exercise price in
full, together with all applicable transfer taxes, if any.

¨ The undersigned hereby elects to purchase                  Shares (the
“Exercise Shares”) of ViTra Systems, Inc. (the “Company”) pursuant to the terms
of the net exercise provisions set forth in Section 4 of the attached Warrant,
and shall tender payment of all applicable transfer taxes, if any.

(2) Please issue a certificate or certificates representing said Exercise Shares
in the name of the undersigned or in such other name as is specified below:

 

 

(Name)

 

 

(Address)

(3) The undersigned represents that (i) the aforesaid Exercise Shares are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such Shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that Exercise Shares issuable upon exercise of this Warrant have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid Exercise Shares may not be sold pursuant to Rule 144 adopted under
the Securities Act unless certain conditions are met and until the undersigned
has held the Shares for the number of years prescribed by Rule 144, that among
the conditions for use of the Rule is the availability of current information to
the public about the Company and the Company has not made such information
available and has no present plans to do so; and (vi) the undersigned agrees not
to make any disposition of all or any part of the aforesaid Shares of Exercise
Shares unless and until there is then in effect a registration statement under
the Securities Act covering such proposed disposition of the Exercise Shares and
such disposition is made in accordance with said



--------------------------------------------------------------------------------

registration statement, or, if requested by the Company, the undersigned has
provided the Company with an opinion of counsel satisfactory to the Company,
stating that such registration is not required.

 

 

   

 

(Date)     (Signature)    

 

    (Print name)

 

2



--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase Shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:  

 

(Please Print) Address:  

 

(Please Print)

 

Dated:             , 20        Holder’s Signature:   

 

   Holder’s Address:   

 

  

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.



--------------------------------------------------------------------------------

Exhibit B

Modern Round Warrant

[See attached]



--------------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (the “ACT”). THEY MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL THAT IS SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.

 

Date of Issuance    Void after             , 2015    Expiration Date (as defined
below)

MODERN ROUND, L.L.C.

WARRANT TO PURCHASE UNITS

 

 

This certifies that VirTra Systems, Inc., a Texas corporation (the “Holder”), is
entitled to purchase, at the Exercise Price (as defined below), from Modern
Round, L.L.C., a Nevada limited liability company (the “Company”), a number of
Units as set forth below (the “Warrant Amount”) in the Company.

1. Purchase of Units.

(a) Warrant Amount. The Holder is entitled, upon surrender of this Warrant at
the principal office of the Company (or at such other place as the Company shall
notify the Holder in writing), to purchase from the Company 1,365,789 Units,
representing five percent (5%) of the outstanding Units of the Company on a
fully diluted basis, including Units subject to options, warrants, and other
purchase rights, in each case at the close of business on the business day
immediately preceding the issuance of this Warrant (as shown on Schedule A).

(b) Exercise Price. The purchase price for each Unit issuable pursuant to this
Warrant shall be $0.25. Such purchase price is herein referred to as the
“Exercise Price.”

2. Exercise Period.

(a) This Warrant shall be exercisable, in whole or in part, at any time and from
time to time, during the term commencing on the first anniversary of the opening
of the Company’s first facility and ending at 5:00 p.m. Eastern Time on the
earlier of (i) one business day prior to the one (1) year anniversary of an
Initial Public Offering as defined below, (ii) one business day prior to the two
(2) year anniversary a Listing Event as defined below, (iii) the record date for
a Liquidation Event, or (iv) five years from the date hereof, which dates shall
be called the “Expiration Date.”

 

Exhibit C-1



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, in the event of, at any time prior to the
Expiration Date, an initial public offering of securities of the Company
registered under the Securities Act of 1933 (an “Initial Public Offering”), or
the Company becoming a reporting company (a “Listing Event”) under the
Securities Exchange Act of 1934 (the “Exchange Act”), or a Liquidation Event (as
defined below), the Company shall notify the Holder at least fifteen (15) days
prior to the consummation of such Initial Public Offering, Listing Event, or
Liquidation Event.

(c) For purposes of this Warrant, “Liquidation Event” shall mean:

(i) a merger, reorganization, or consolidation involving the Company in which

(A) the Company is a constituent party or

(B) a subsidiary of the Company is a constituent party and the Company issues
shares of its capital stock pursuant to such merger or consolidation,

except any such merger, reorganization, or consolidation involving the Company
or a subsidiary in which the equity of the Company outstanding immediately prior
to such merger, reorganization, or consolidation continue to represent, or are
converted into or exchanged for equity that represent, immediately following
such merger, reorganization, or consolidation, at least a majority, by voting
power, of the equity of (1) the surviving or resulting corporation or (2) if the
surviving or resulting corporation is a wholly owned subsidiary of another
corporation immediately following such merger, reorganization, or consolidation,
the parent corporation of such surviving or resulting corporation;

(ii) the sale, lease, transfer, exclusive license, or other disposition, in a
single transaction or series of related transactions, by the Company or any
subsidiary of the Company of all or substantially all the assets of the Company
and its subsidiaries taken as a whole, or all or substantially all of the
intellectual property of the Company, or the sale or disposition (whether by
merger or otherwise) of one or more subsidiaries of the Company if substantially
all of the assets of the Company and its subsidiaries taken as a whole are held
by such subsidiary or subsidiaries, except where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned subsidiary of the
Company; or

(iii) a transaction or series of related transactions after the date hereof in
which a person or group of persons (as defined in Rule 13d-5(b) of the Exchange
Act acquires beneficial ownership (as determined in accordance with Rule 13d-3
under the Exchange Act) of a majority of the voting power of the Units of the
Company.

3. Method of Exercise.

(a) While this Warrant remains outstanding and exercisable in accordance with
Section 2 above, the Holder may exercise, in whole or in part, the purchase
rights evidenced hereby. Unless exercised in accordance with Section 4 below,
such exercise shall be effected by the following:

 

Exhibit C-2



--------------------------------------------------------------------------------

(i) the surrender of this Warrant, together with a duly executed copy of the
Notice of Exercise attached hereto, to the Secretary of the Company at its
principal office (or at such other place as the Company shall notify the Holder
in writing); and

(ii) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Units being purchased.

(b) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant is
surrendered to the Company as provided in Section 3(a) above. At such time, the
person or persons in whose name or names any certificate for the Units shall be
issuable upon such exercise as provided in Section 3(c) below shall be deemed to
have become the holder or holders of record of the Units represented by such
certificate.

(c) As soon as practicable after the exercise of this Warrant in whole or in
part, and in any event within ten (10) days thereafter, the Company at its
expense will cause to be issued in the name of, and delivered to, the Holder, or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct:

(i) a certificate or certificates for the number of Units to which such Holder
shall be entitled or, if uncertificated, a book entry to that effect, and

(ii) in case such exercise is in part only, a new warrant or book entry (dated
the date hereof) of like tenor, with a Warrant Amount equal to (x) the Warrant
Amount, less (y) the aggregate amount of Exercise Price paid by the Holder in
exercise of this Warrant prior to the date of issuance of such new warrant
(including, in the event of any Net Exercise, the aggregate value of such amount
of Units foregone in such Net Exercise (calculated as X minus Y under the
formula set forth in Section 4 below, as applied to such Net Exercise)).

4. Net Exercise. In lieu of exercising this Warrant for cash, the Holder may
elect to receive Units equal to the value of this Warrant (or the portion
thereof being exercised) by surrender of this Warrant at the principal office of
the Company together with notice of such election (a “Net Exercise”). A Holder
that Net Exercises shall have the rights described in Sections 3(b) and 3(c)
hereof, and the Company shall issue to such Holder a number of Units computed
using the following formula:

 

  X   =  

Y (A-B)

        A  

Where

 

  X   =    The number of Units to be issued to the Holder.   Y   =    The number
of Units purchasable under this Warrant or, if only a portion of the Warrant is
being exercised, the portion of the Warrant being exercised (at the date of such
calculation).   A   =    The fair market value of one (1) Unit (at the date of
such calculation).

 

Exhibit C-3



--------------------------------------------------------------------------------

  B   =    The Exercise Price per Unit (as adjusted to the date of such
calculation).

For purposes of this Section 4, the fair market value of a Unit shall mean the
following:

(I) In the event that this Warrant is exercised pursuant to this Section 4 in
connection with the Initial Public Offering, the fair market value per Unit
shall be the per share offering price to the public of the Initial Public
Offering.

(II) In the event that this Warrant is exercised pursuant to this Section 4 in
connection with a Liquidation Event, the fair market value per Unit shall be the
value of the consideration payable in such transaction in respect of an
outstanding Unit, assuming that all Units then-issuable upon exercise of this
Warrant were outstanding and the aggregate Exercise Price therefor had been paid
to the Company in cash immediately prior to such Liquidation Event.

(III) In the event this Warrant is exercised pursuant to Section 4 in connection
with a Listing Event, the fair market value shall be (a) the volume weighted
average of the closing sales prices of the Common Stock for such day on all
domestic securities exchanges on which the Common Stock may at the time be
listed; (b) if there have been no sales of the Common Stock on any such exchange
on any such day, the average of the highest bid and lowest asked prices for the
Common Stock on all such exchanges at the end of such day; (c) if on any such
day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or
(d) if there have been no sales of the Common Stock on the OTC Bulletin Board,
the Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; provided, that if the Common Stock is listed
on any domestic securities exchange, the term “Business Day” as used in this
sentence means Business Days on which such exchange is open for trading. If at
any time the Common Stock is not listed on any domestic securities exchange or
quoted on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association, the “Fair Market Value” of the Common Stock shall be the
fair market value per share as determined jointly by the Board and the Holder.

(IV) In the event that this Warrant is exercised other than in connection with
an Initial Public Offering, Liquidation Event, or Listing Event, the fair market
value of a Unit shall be an amount determined by an independent nationally
recognized financial advisor, which advisor shall make such determination within
twenty (20) days of its appointment; engaged by the Company to value all Units.

In the case of (IV), the fair market value shall be calculated by the applicable
financial advisor(s) in good faith by calculating the then fair market value of
the Company assuming a sale of the Company as a whole and then determining the
amount payable to a holder of each Unit as a result of such a hypothetical sale
and assuming distribution of the proceeds of such sale in accordance with the
Company’s governing instruments then in effect (assuming that all Units
then-issuable upon exercise of this Warrant were outstanding and the aggregate
Exercise Price therefor had been paid to the Company in cash immediately prior
to such hypothetical sale and distribution); provided, further, the financial
advisor shall assume that the buyer is under no

 

Exhibit C-4



--------------------------------------------------------------------------------

compulsion to buy and the sellers are under no compulsion to sell and without
applying any minority interest discount. The decisions and calculations by the
financial advisor selected in accordance with the foregoing paragraph shall be
rendered in writing and shall be signed by such advisor. In the absence of bad
faith or intentional wrongdoing by such advisor, the final determination of the
fair market value by such financial advisor in accordance with this Warrant
shall be conclusive, final, and binding on the Company and the Holder and shall
be enforceable in any court having jurisdiction over a proceeding brought to
seek such enforcement. The cost of such fair market value determination shall be
borne by the Company. In the event that a Notice of Exercise has been submitted
to the Company prior to the end of the Exercise Period or an automatic Net
Exercise pursuant to Section 3(d) above has been triggered as of the end of the
Exercise Period, the Exercise Period shall (notwithstanding anything is this
Warrant to the contrary) automatically be extended until such time as the
determination of fair market value hereunder has been completed and the Units
issuable in such Net Exercise have been issued to the Holder.

5. Covenants of the Company.

(a) Units Outstanding Notice. Upon request by the Holder at any time during the
Exercise Period, the Company shall deliver, the next business day after such
request, a certificate of an officer of the Company, representing to the number
of Units outstanding as of the date of delivery by the Company of such notice,
so that the Holder may determine the Exercise Price and number of Units issuable
as of such date of delivery. Absent manifest error, the Holder shall be entitled
to rely without investigation on such certificate for the purposes of completing
and submitting a Notice of Exercise.

(b) Covenants as to Exercise Units. The Company covenants and agrees that this
Warrant is, and any Warrant issued in substitution for or replacement of this
Warrant shall be, upon issuance, duly authorized and validly issued, and that
all Units that may be issued upon the exercise of the rights represented by this
Warrant will, upon issuance in accordance with the terms hereof, be duly
authorized, validly issued and outstanding, fully paid and nonassessable, and
free from all taxes, liens and charges with respect to the issuance thereof. If,
at any time during the Exercise Period, the number of authorized but unissued
Units shall not be sufficient to permit exercise of this Warrant, the Company
will take such limited liability company or corporate action, as the case may
be, in the opinion of its counsel, to be necessary to increase its authorized
but unissued Units to such number of Units as shall be sufficient for such
purposes. Notwithstanding any other provision hereof, if an exercise of any
portion of this Warrant is to be made in connection with a public offering or a
sale of the Company (pursuant to a merger, sale of stock, or otherwise), such
exercise may at the election of the Holder be conditioned upon the consummation
of such transaction, in which case such exercise shall not be deemed to be
effective until immediately prior to the consummation of such transaction.

(c) No Impairment. Except and to the extent waived or consented to by the Holder
or as otherwise permitted under the terms hereof, the Company will not, by
amendment of its governing instruments or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed hereunder by the Company, but
will at all times in good faith assist in the carrying out of all the provisions

 

Exhibit C-5



--------------------------------------------------------------------------------

of this Warrant and in the taking of all such action as may be necessary or
appropriate in order to protect the exercise rights of the Holder against
impairment.

6. Adjustment of Exercise Price and Number of Units.

(a) Stock Splits and Dividends. If outstanding Units shall be subdivided (by any
stock split, recapitulation, or otherwise) into a greater number of Units or if
the Company shall pay a dividend or may any other distribution upon the Units
shall be payable in Units, the Exercise Price in effect immediately prior to
such subdivision or at the record date of such dividend or distribution shall
simultaneously with the effectiveness of such subdivision, dividend, or
distribution be proportionately reduced, and the number of Units issuable upon
exercise of this Warrant shall be proportionately increased. If outstanding
Units shall be combined into a smaller number of Units, the Exercise Price in
effect immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased, and the number
of Units issuable upon exercise of this Warrant shall be proportionately
decreased. When any adjustment is required to be made in the Exercise Price, the
number of Units purchasable upon the exercise of this Warrant shall be changed
to the number determined by dividing (i) an amount equal to the number of Units
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Exercise Price in effect immediately prior to such adjustment,
by (ii) the Exercise Price in effect immediately after such adjustment.

(b) Reclassification, Etc. In case of any reclassification or change of the
outstanding securities of the Company (or any other corporation the stock or
securities of which are at the time receivable upon the exercise of this
Warrant)), consolidation, or merger of the Company, sale of all or substantially
all of its assets, or any similar corporate reorganization on or after the date
hereof, then and in each such case the Holder, upon the exercise hereof at any
time after the consummation of such reclassification, change, reorganization,
merger, or conveyance, shall be entitled to receive, in lieu of the Units,
stock, or other securities and property receivable upon the exercise hereof
prior to such consummation, the Units, stock, or other securities or property to
which such Holder would have been entitled upon such consummation if such Holder
had exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided in Section 6; and in each such case, appropriate
adjustment shall be made with respect to the Holder’s rights under this Warrant
to ensure that the provisions of this Section 6 shall thereafter be applicable,
as nearly as possible, to this Warrant in relation to any Units, shares of
stock, securities, or assets thereafter acquirable upon exercise of this Warrant
(including, in the case of any consolidation, merger, sale, or similar
transaction in which the successor or purchasing party is other than the
Company, an immediate adjustment in the Exercise Price to the value for the
Units reflected by the terms of such consolidation, merger, sale, or similar
transaction, and a corresponding immediate adjustment to the number of Units
acquirable upon exercise of this Warrant without regard to any limitations or
restrictions on exercise, if the value so reflected is less than the Exercise
Price in effect immediately prior to such consolidation, merger, sale, or
similar transaction), and the terms of this Section 6 shall be applicable to the
Units or other securities properly receivable upon the exercise of this Warrant
after such consummation.

 

Exhibit C-6



--------------------------------------------------------------------------------

7. No Fractional Shares or Scrip. No fractional share or scrip representing
fractional Units shall be issued upon the exercise of this Warrant, but in lieu
of such fractional Units the Company shall make a cash payment therefor on the
basis of the Exercise Price then in effect.

8. No Member Rights. Prior to exercise of this Warrant, the Holder shall not be
entitled to any rights of a Member with respect to the Units underlying this
Warrant, including (without limitation) the right to vote such Units, receive
distributions thereon, Units or be notified of membership meetings.

9. Governing Law. This Warrant shall be governed by and construed under the laws
of the state of Nevada as applied to agreements among Nevada residents, made and
to be performed entirely within the state of Nevada.

10. Successors and Assigns. The terms and provisions of this Warrant shall inure
to the benefit of, and be binding upon, the Company and the holders hereof and
their respective successors and assigns.

11. Titles and Subtitles. The titles and subtitles used in this Warrant are used
for convenience only and are not to be considered in construing or interpreting
this Warrant.

12. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 12):

If to the Company:

7377 E Doubletree Road

Suite 200

Scottsdale, AZ 85253

Attention: Mitchell A. Saltz

Fax: (480) 949-9747

Email: mas917@gmail.com

with a copy to:

Greenberg Traurig, LLP

2375 E Camelback Road, Suite 700

Phoenix, AZ 85016

Attention: Robert S. Kant

Fax: (602) 445-8100

Email: kantr@gtlaw.com

 

Exhibit C-7



--------------------------------------------------------------------------------

If to Holder:

At the addresses shown on the signature pages hereto.

13. Amendments and Waivers. Any term of this Warrant may be amended or waived
with the written consent of the Company and Holder.

14. Severability. If any provision of this Warrant is held to be unenforceable
under applicable law, such provision shall be excluded from this Warrant and the
balance of the Warrant shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

15. Transfer. Subject to applicable laws and the restriction on transfer set
forth on the first page of this Warrant, this Warrant and all rights hereunder
are transferable, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached hereto to any
transferee designated by Holder. The transferee shall sign an investment letter
in form and substance satisfactory to the Company.

 

Exhibit C-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Warrant as of the date first
written above.

 

MODERN ROUND, L.L.C. By:   VIRTUAL MANAGEMENT, L.L.C.  

 

  Barry Monheit

 

ACKNOWLEDGED AND AGREED: VITRA SYSTEMS, INC. By:  

 

Printed Name:  

 

Title:  

 

Address:  

 

 

 

 

 

SIGNATURE PAGE TO WARRANT TO PURCHASE UNITS



--------------------------------------------------------------------------------

Schedule A

 

Schedule A-1



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO:                                          

(1) ¨ The undersigned hereby elects to purchase                  Units (the
“Exercise Units”) of Modern Round, L.L.C. (the “Company”) pursuant to the terms
of the attached Warrant, and tenders herewith payment of the exercise price in
full, together with all applicable transfer taxes, if any.

¨ The undersigned hereby elects to purchase                  Units (the
“Exercise Units”) of Modern Round, L.L.C. (the “Company”) pursuant to the terms
of the net exercise provisions set forth in Section 4 of the attached Warrant,
and shall tender payment of all applicable transfer taxes, if any.

(2) Please issue a certificate or certificates representing said Exercise Units
in the name of the undersigned or in such other name as is specified below:

 

 

(Name)

 

 

(Address)

(3) The undersigned represents that (i) the aforesaid Exercise Units are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such Units;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that Exercise Units issuable upon exercise of this Warrant have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid Exercise Units may not be sold pursuant to Rule 144 adopted under
the Securities Act unless certain conditions are met and until the undersigned
has held the shares for the number of years prescribed by Rule 144, that among
the conditions for use of the Rule is the availability of current information to
the public about the Company and the Company has not made such information
available and has no present plans to do so; and (vi) the undersigned agrees not
to make any disposition of all or any part of the aforesaid shares of Exercise
Units unless and until there is then in effect a registration statement under
the Securities Act covering such proposed disposition of the Exercise Units and
such disposition is made in accordance with said registration statement, or, if
requested by the

 

1



--------------------------------------------------------------------------------

Company, the undersigned has provided the Company with an opinion of counsel
satisfactory to the Company, stating that such registration is not required.

 

 

   

 

(Date)     (Signature)    

 

    (Print name)

 

2



--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:  

 

(Please Print) Address:  

 

(Please Print)

 

Dated:             , 20        Holder’s Signature:   

 

   Holder’s Address:   

 

  

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.



--------------------------------------------------------------------------------

Exhibit C

Gander Mountain Locations

 

Location

  

Opening Date

Lake Mary, FL #350

3750 Flagg Lane

Lake Mary, FL 32746

   Feb. 8, 2011

La Crosse, WI #115

1200 Crossing Meadows Drive

Onalaska, WI 54650

   April 28, 2011

Lakeville, MN #483

16861 Kenyon Avenue

Lakeville, MN 55044

   Aug. 5, 2011

Madison, WI #113

6199 Metro Dr.

De Forest, WI 53532

   Aug. 12, 2011

Spring, TX #403

19302 Interstate 45

Spring, TX 77373

   Sept. 30, 2011

Wichita, KS #370

605 S Wichita Street

Wichita, KS 67202

   Nov. 7, 2011



--------------------------------------------------------------------------------

Exhibit D

Amended and Restated Operating Agreement

[See attached]



--------------------------------------------------------------------------------

AMENDED AND RESTATED

OPERATING AGREEMENT

OF

MODERN ROUND, L.L.C.

F/K/A VIRTUAL SHOOTING RANGES OF AMERICA, L.L.C.

Dated as of January 15, 2015

THE UNITS CONTEMPLATED BY THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, THE ARIZONA SECURITIES ACT OR UNDER ANY STATE
SECURITIES ACT OR OTHER SIMILAR STATUTE IN RELIANCE UPON EXEMPTIONS UNDER THOSE
ACTS. WITHOUT SUCH REGISTRATION, THE SALE, PLEDGE OR OTHER TRANSFER OF THE UNITS
CONTEMPLATED BY THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT IS
RESTRICTED, EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT REGISTRATION IS NOT REQUIRED
FOR THE TRANSFER, OR SUCH OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT THE
TRANSFER IS NOT IN VIOLATION OF THE SECURITIES ACT OF 1933 OR ANY APPLICABLE
STATE SECURITIES LAW. THE SALE, PLEDGE OR OTHER TRANSFER OF THE UNITS
CONTEMPLATED BY THIS AMENDED AND RESTAED LIMITED LIABILITY COMPANY AGREEMENT IS
ALSO SUBJECT TO THE RESTRICTIONS SET FORTH IN THIS AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT, WHICH MAY BE AMENDED OR RESTATED FROM TIME TO TIME.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINED TERMS

     1   

Section 1.1.

 

Definitions

     1   

ARTICLE II CONTINUATION OF COMPANY AND TERM

     7   

Section 2.1.

 

Formation of Company

     7   

Section 2.2.

 

Name

     7   

Section 2.3.

 

Term

     8   

Section 2.4.

 

Registered Office; Registered Agent; Principal Office; Other Offices

     8   

Section 2.5.

 

No State Law Partnership

     8   

Section 2.6.

 

Qualification in Other Jurisdictions

     8   

Section 2.7.

 

Nevada Act Provisions

     8   

Section 2.8.

 

Conversion to Corporation

     8   

ARTICLE III PURPOSE AND POWERS OF THE COMPANY

     10   

Section 3.1.

 

Purpose

     10   

Section 3.2.

 

Powers of the Company

     10   

Section 3.3.

 

Principal Place of Business

     11   

Section 3.4.

 

Registration Agent and Office

     11   

ARTICLE IV CAPITAL CONTRIBUTIONS, MEMBER INTERESTS OR UNITS, CAPITAL ACCOUNTS

     11   

Section 4.1.

 

Capital Contributions

     11   

Section 4.2.

 

Member’s Interest

     11   

Section 4.3.

 

Status of Capital Contributions

     12   

Section 4.4.

 

Capital Accounts

     12   

Section 4.5.

 

Member Loans

     13   

Section 4.6.

 

Adjustments to Gross Asset Value

     13   

ARTICLE V MEMBERS, MEETINGS AND AMENDMENTS

     13   

Section 5.1.

 

Powers of Members

     13   

Section 5.2.

 

Resignation

     13   

Section 5.3.

 

Meetings or Other Approvals of the Members

     13   

Section 5.4.

 

Additional Members; Additional Units

     13   

Section 5.5.

 

Amendments

     14   

Section 5.6.

 

Confidentiality Obligations of Members

     14   

Section 5.7.

 

Drag-Along Right

     14   

ARTICLE VI MANAGEMENT

     17   

Section 6.1.

 

Management of the Company

     17   

Section 6.2.

 

Reliance by Third Parties

     17   

Section 6.3.

 

Officers

     18   

ARTICLE VII ASSIGNABILITY OF MEMBER INTERESTS OR UNITS

     18   

Section 7.1.

 

Assignability of Interest

     18   

Section 7.2.

 

Permitted Transfers

     18   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 7.3.

 

Recognition of Assignment by Company or Other Members

     19   

Section 7.4.

 

Effective Date of Assignment

     19   

Section 7.5.

 

Limitations on Transfer

     19   

ARTICLE VIII DISTRIBUTIONS TO MEMBERS

     19   

Section 8.1.

 

Net Cash Flow

     19   

Section 8.2.

 

Tax Distributions

     19   

Section 8.3.

 

Withholding

     20   

Section 8.4.

 

Limitations on Distribution

     20   

ARTICLE IX TAX ALLOCATIONS

     20   

Section 9.1.

 

Allocations

     20   

Section 9.2.

 

Special Allocations

     21   

Section 9.3.

 

Allocations and Other Rules

     23   

ARTICLE X BOOKS AND RECORDS

     24   

Section 10.1.

 

Inspection Rights Pursuant to Law

     24   

Section 10.2.

 

Books and Records

     24   

Section 10.3.

 

Accounting Method

     24   

ARTICLE XI TAX MATTERS

     24   

Section 11.1.

 

Taxation as Partnership

     24   

Section 11.2.

 

Federal Tax Returns

     24   

Section 11.3.

 

Member Tax Return Information

     24   

Section 11.4.

 

Tax Matters Member

     24   

ARTICLE XII LIABILITY, EXCULPATION AND INDEMNIFICATION

     25   

Section 12.1.

 

Liability

     25   

Section 12.2.

 

Exculpation

     25   

Section 12.3.

 

Indemnification

     26   

Section 12.4.

 

Expenses

     26   

Section 12.5.

 

Insurance

     26   

Section 12.6.

 

Certain Liabilities

     27   

Section 12.7.

 

Attorneys’ Fees

     27   

Section 12.8.

 

Subordination of Other Rights to Indemnity

     27   

Section 12.9.

 

Survival of Indemnity Provisions

     27   

ARTICLE XIII DISSOLUTION, LIQUIDATION AND TERMINATION

     27   

Section 13.1.

 

No Dissolution

     27   

Section 13.2.

 

Events Causing Dissolution

     27   

Section 13.3.

 

Notice of Dissolution

     27   

Section 13.4.

 

Liquidation

     28   

Section 13.5.

 

Termination

     28   

Section 13.6.

 

Claims of the Members or Third Parties

     28   

Section 13.7.

 

Distributions In-Kind

     28   

ARTICLE XIV MISCELLANEOUS

     29   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 14.1.

 

Notices

     29   

Section 14.2.

 

Failure to Pursue Remedies

     29   

Section 14.3.

 

Cumulative Remedies

     29   

Section 14.4.

 

Binding Effect

     29   

Section 14.5.

 

Interpretation

     29   

Section 14.6.

 

Severability

     29   

Section 14.7.

 

Counterparts

     29   

Section 14.8.

 

Integration

     30   

Section 14.9.

 

Governing Law

     30   

Section 14.10.

 

Partition of Property

     30   

Section 14.11.

 

Third Party Beneficiaries

     30   

Section 14.12.

 

Effect of Waiver or Consent

     30   

Section 14.13.

 

Jurisdiction and Venue

     30   

Section 14.14.

 

Waiver of Jury Trial

     31   

Section 14.15.

 

Legal Counsel

     31   



--------------------------------------------------------------------------------

AMENDED AND RESTATED

OPERATING AGREEMENT OF

MODERN ROUND, L.L.C.

F/K/A VIRTUAL SHOOTING RANGES OF AMERICA, L.L.C.

THIS AMENDED AND RESTATED OPERATING AGREEMENT (hereafter the “Agreement) made
effective this 15th day of January, 2015, by and among VSRA Holdings, L.L.C., a
Nevada limited liability company (hereafter, ‘VSRA”); BK Entertainment, L.L.C.,
an Arizona limited liability company (hereafter, “BK”) (VSRA and BK shall
sometimes be hereafter referred to as the “Member, “Members,” or “Member(s)”);
Mitchell A. Saltz, an individual and Barry M. Monheit, an individual, and Ronald
L. Miller, Jr., an individual (Mitchell A. Saltz, Barry M. Monheit, and Ronald
L. Miller, Jr., shall sometimes be referred to as the “Current Manager” or the
“Current Managers,” and Modern Round, L.L.C., a Nevada limited liability company
(hereafter, the “Company”)

RECITALS

The parties to this Agreement are the current Members and Managers of the
Company. The parties intend by this Agreement to define their rights and
obligations with respect to the Company’s severance and financial affairs and to
adopt regulations and procedures for the conduct of the Company’s activities.
Accordingly, any Operating Agreement executed prior to the date of this
Operating Agreement is hereby amended and restated in its entirety to read as
follows.

NOW THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:

ARTICLE I

DEFINED TERMS

Section 1.1. Definitions. Unless the context otherwise requires, the terms
defined in this Article 1 shall, for the purposes of this Agreement and the
Schedules and Exhibits hereto, have the meanings herein specified or in the
introductory paragraph of this Agreement or in Schedule A.

“Act” means: the Nevada Limited Liability Company Act, Nev. Rev. Stat. §86, as
amended from time to time.

“Additional Members” shall have the meaning set forth in Section 5.2.

“Adjusted Capital Account Deficit” means a deficit balance in a Member’s Capital
Account after giving effect to any amounts the Member is obligated to contribute
or restore to the Company pursuant to the penultimate sentences of Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), and subsequently such
Member’s share of the items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).



--------------------------------------------------------------------------------

“Affiliate” means with respect to a Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, the
specified Person. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through ownership
of voting securities, by contract or otherwise. Ownership of more than fifty
percent (50%) of the beneficial interests of an entity shall be conclusive
evidence that control exists. For purposes of this definition, “Affiliate” shall
include, with respect to any natural Person, the spouse, parents, siblings, and
children of such Person.

“Agreement” means this amended and restated operating agreement, as amended,
modified, supplemented, or restated from time to time.

“Articles” means the Articles of Organization of the Company and any and all
amendments thereto and restatements thereof filed on behalf of the Company with
the Nevada Secretary of State pursuant to the Act

“Business” shall have the meaning set forth in Section 3.1(a).

“Business Day” means a day other than a Saturday, Sunday, or a legal holiday as
recognized in the state of Nevada.

“Capital Account” means, with respect to any Member, the capital account
maintained for such Member in accordance with the provisions of Article 4
hereof.

“Capital Contribution” means, with respect to any Member, the aggregate amount
of money and the initial Gross Asset Value of any property (other than money)
contributed to the Company pursuant to Article 4 hereof with respect to such
Member’s Interest, reduced, in the case of a contribution of property, by the
amount of any liabilities of such Member that are assumed by the Company in
connection with such contribution or that are secured by any property
contributed by such Member to the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any corresponding federal tax statute enacted after the date of this Agreement.

“Company” means Modern Round, L.L.C., a Nevada limited liability company.

“Company Minimum Gain” shall have the same meaning as the meaning of
“partnership minimum gain” set forth in Treasury Regulations Sections
1.704-2(b)(2) and 1.704-2(d).

“Company Nonrecourse Liability” shall have the same meaning as the meaning of
“partnership nonrecourse liability” set forth in Treasury Regulations
Section 1.704-2(b)(3).

“Company Sale” shall have the meaning set forth in Section 5.7(a).

“Company Sale Notice” shall have the meaning set forth in Section 5.7(b).

“Confidential Information” means data and information relating to the Company
and which has material value to the Company and is not generally known to its
competitors.

 

2



--------------------------------------------------------------------------------

Confidential Information does not include any data or information that has been
voluntarily disclosed to the public by the Company or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.

“Corporate Conversion” shall have the meaning set forth in Section 2.8.

“Covered Person” means a Manager; a Member; any Affiliate of a Member; any
officers, directors, shareholders, partners, employees, representatives, or
agents of a Member or any Affiliate of a Member; any employee or agent of the
Company or its Affiliates; any Tax Matters Member; or an officer of the Company
that is not an employee.

“Damages” shall have the meaning set forth in Section 12.2(a).

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year or other period; provided, however,
that if the Gross Asset Value of an asset differs from its adjusted basis for
federal income tax purposes at the beginning of such Fiscal Year or other
period, Depreciation shall be an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction with respect to such asset for
such Fiscal Year or other period bears to such beginning adjusted tax basis; and
provided further, that if the federal income tax depreciation, amortization, or
other cost recovery deduction for such Fiscal Year or other period is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Manager.

“Family Member” shall have the meaning given that term in Section 7.2(a)

“Fiscal Year” means (i) the period commencing upon the formation of the Company
and ending on December 31, 2014 and (ii) any subsequent twelve (12) month period
commencing on January 1 and ending on December 31.

“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as agreed to by the
contributing Member and the Manager;

(b) the Gross Asset Value of all Company assets shall be adjusted to equal their
respective gross fair market values, as determined by the Manager, as of the
following times: (i) the acquisition of an additional interest in the Company by
any new or existing Member in exchange for more than a de minimis Capital
Contribution or in exchange for services; (ii) the distribution by the Company
to a Member of more than a de minimis amount of Company assets as consideration
for an interest in the Company; and (iii) the liquidation of the Company within
the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); provided,
however, that adjustments pursuant to Clause (i) and Clause (ii) of this
sentence shall be made only if the Manager reasonably determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company; and

 

3



--------------------------------------------------------------------------------

(c) the Gross Asset Value of any Company asset distributed to any Member shall
be the gross fair market value of such asset on the date of distribution, as
determined by the Manager.

(d) The Gross Asset Values of Company assets shall be adjusted to reflect any
adjustments to the adjusted basis of such assets pursuant to Code Section 734(b)
or Code Section 743(b), but only to the extent that such adjustments are taken
into account in determining Capital Accounts pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
Paragraph (a) or Paragraph (b) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.

“Gross Revenue” means the gross revenue of the Company for each Fiscal Year, or
part thereof, arising from the Company’s business other than Capital
Contributions and proceeds from loans.

“Indemnitee” shall have the meaning given that term in Section 12.7.

“Indemnitor” shall have the meaning given that term in Section 12.7.

“Interest” means, with respect to any Member, such Member’s: (i) interest in the
Company’s capital, (ii) share of the Company’s net Profits and net Losses (and
specially allocated items of income, gain, and deduction), and the right to
receive distributions of Net Cash Flow from the Company, (iii) right to inspect
the Company’s books and records, to the extent permitted by this Agreement, and
(iv) right to participate, to the extent applicable, in the management of and
vote on matters coming before the Members as provided in this Agreement.

“Interest Holder” shall have the meaning set forth in Section 7.2(a).

“Liquidating Trustee” shall have the meaning set forth in Section 13.4(a).

“Manager” has the meaning set forth in Article 6 hereof. Mitchell A. Saltz,
Barry M. Monheit, and Ronald L. Miller, Jr. served as the Managers prior to the
appointment of Virtual Management, L.L.C., a Nevada limited liability company as
the Manager pursuant to this Agreement.

“Member” means any Person executing this Agreement and any Person admitted as a
Substitute Member pursuant to the provisions of this Agreement, in such Person’s
capacity as a Member of the Company, and “Members” means two (2) or more of such
Persons when acting in their capacities as Members of the Company.

“Member Loans” shall mean loans to the Company by a Member.

“Member Nonrecourse Debt” has the meaning set forth for “partner nonrecourse
debt” in Treasury Regulations Section 1.704-2(b)(4).

 

4



--------------------------------------------------------------------------------

“Member Nonrecourse Debt Minimum Gain” shall have the meaning set forth for
“partner nonrecourse debt minimum gain” in Treasury Regulation
Section 1.704-2(i)(2).

“Minimum Distributions” shall have the meaning set forth in Section 8.2.

“Net Cash Flow” means, for each calendar month, Fiscal Year or other period of
the Company for which it must be determined, the Gross Revenue of the Company
from all sources, less all Operating Expenditures, provided that Net Cash Flow
shall not include unexpended Capital Contributions or loan proceeds unless
determined by the Managing Member.

“Operating Expenditures” means the expenditures of the Company for each Fiscal
Year, or part thereof, arising from the Company’s business, including, but not
limited to, the following:

(e) general operating expenses, including, but not limited to, management,
legal, accounting, and other professional fees, wages, salaries, and other
compensation in connection with its business operations, and all fees, costs and
expenses associated with entitlement, development, construction, and marketing
with respect to property, monies expended to comply with and perform contractual
and other obligations, and any other expenses expended on behalf of the Company
in relation to its general administrative and management needs;

(f) payments of principal and interest upon any indebtedness of the Company
(whether third-party indebtedness or loans made by Members to the Company
pursuant to this Agreement);

(g) any other cash expended by the Company for business operations, including,
without limitation, capital expenditures; and

(h) the establishment of appropriate reserves for debt service, to provide
working capital or any other contingency of the Company as determined by the
Manager.

“Percentage Interest” means, with respect to a Member, a percentage, the
numerator of which is the number of Outstanding Units held by such Member, and
the denominator of which is the total number of Outstanding Units. The Members’
respective initial Percentage Interests are as described in Schedule A, as
amended from time to time.

“Permitted Action” shall have the meaning set forth in Section 3.1(b).

“Permitted Assignee” shall have the meaning given that term in Section 7.2(a).

“Person” includes any individual, corporation, association, partnership (general
or limited), joint venture, trust, estate, limited liability company, or other
legal entity or organization.

“Profits” or “Losses” means, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Section 703(a) of the Code (but including in taxable income or loss, for
this purpose, all items of income, gain, loss, or

 

5



--------------------------------------------------------------------------------

deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code), with the following adjustments:

any income of the Company exempt from federal income tax and not otherwise taken
into account in computing Profits or Losses pursuant to this definition shall be
added to such taxable income or loss;

(i) any expenditures of the Company described in Section 705(a)(2)(B) of the
Code (or treated as expenditures described in Section 705(a)(2)(B) of the Code
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i)) and not otherwise
taken into account in computing Profits or Losses pursuant to this definition
shall be subtracted from such taxable income or loss;

(j) in the event the Gross Asset Value of any Company asset is adjusted in
accordance with Paragraph (b) or Paragraph (c) of the definition of “Gross Asset
Value” above, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Profits or
Losses;

(k) gain or loss resulting from any disposition of any asset of the Company with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the asset disposed
of, notwithstanding that the adjusted tax basis of such asset differs from its
Gross Asset Value;

(l) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period, computed
in accordance with the definition of “Depreciation” above; and

(m) notwithstanding any other provisions of this definition, any items which are
specially allocated pursuant to Section 9.2 hereof shall not be taken into
account in computing Profits or Losses.

“Public Offering” means a public offering for any of the Company’s equity
securities registered under the Securities Act of 1933, as amended.

“Regulatory Allocations” shall have the same meaning given that term in
Section 9.2(j).

“Sale of the Company” shall have the same meaning given that term in
Section 5.7(a).

“Tax Matters Member” shall have the meaning set forth in Section 11.4(a),
hereof.

“Transfer” means any transfer, assignment, sale, conveyance, hypothecation,
license, lease, partition, pledge, grant of an option, or grant of a security
interest in a Member’s Interest in the Company, and includes any “involuntary
transfer” such as a sale of any part of the Interest therein in connection with
any bankruptcy or similar insolvency proceedings, or any other disposition or
encumbrance of a Member’s Interest. For purposes of this Agreement, any
transfer, exchange, or series of transfers (or exchanges), directly or
indirectly, of the stock, partnership, member or other ownership interests of
any Member that is a business organization

 

6



--------------------------------------------------------------------------------

or an entity (or any combination of such transfers or exchanges, whether direct
or in connection with a merger, acquisition, sale, or similar reorganization or
transaction, including issues of new stock or other ownership interests, or the
exercise of options, warrants, debentures, or other convertible instruments, or
a redemption of other interests in the Member, and any similar transactions
involving the stock or other ownership interests of such Member), the effect of
which is that the Persons who owned more than fifty (50%) of the outstanding
stock or other ownership interests in such Member at the time this Agreement is
signed, no longer own more than fifty percent (50%) of such stock or other
ownership interests, then a Transfer shall also be deemed to have occurred with
regard to the Interest owned by such Member.

“Transferring Member” shall have the same meaning given that term in
Section 5.7(a).

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“Unitholder” means a Member.

“Unitholders” means the Members.

“Units” means units representing an ownership interest in the Company.

ARTICLE II

CONTINUATION OF COMPANY AND TERM

Section 2.1. Formation of Company.

(a) The Members hereby agree to continue the Company as a limited liability
company pursuant to the provisions of the Act and agree that the rights, duties,
and liabilities of the Members shall be as provided in the Act, except as
otherwise provided herein.

(b) The name and mailing address of each Member, the total amount contributed to
the capital of the Company, and Capital Accounts of the Members as of the date
of this Agreement are listed on Schedule A attached hereto. The Manager shall
update Schedule A, from time to time, as may be necessary to accurately reflect
the agreements of the Members with respect to the information therein. Any
amendment or revision to Schedule A made in accordance with this Agreement shall
not be deemed an amendment to this Agreement. Any reference in this Agreement to
Schedule A shall be deemed to be a reference to Schedule A, as amended and in
effect from time to time.

Section 2.2. Name. The business and affairs of the Company shall be conducted
under the name “Modern Round, L.L.C.” unless the Manager determines to use a
different name. The Company’s officers shall execute such assumed or fictitious
name certificates as may be desirable or required by law to be filed in
connection with the formation of the Company and shall cause such certificates
to be filed in all appropriate public records.

 

7



--------------------------------------------------------------------------------

Section 2.3. Term. The term of the Company commenced on the date the Articles
were filed and shall continue as provided in Section 13.2, unless the Company is
dissolved in accordance with the provisions of this Agreement.

Section 2.4. Registered Office; Registered Agent; Principal Office; Other
Offices. The registered office of the Company required by the Act to be
maintained in the state of Nevada shall be the office of the initial registered
agent named in the Articles or such other office (which need not be a place of
business of the Company) as the Manager may designate from time to time in the
manner provided by law. The registered agent of the Company in the state of
Nevada shall be the initial registered agent named in the Articles or such other
Person or Persons as the Manager may designate from time to time in the manner
provided by law. The principal office of the Company shall be at such place as
the Manager may designate from time to time, which need not be in the state of
Nevada, and the Company shall maintain records there. The Company may have such
other offices as the Manager may designate from time to time.

Section 2.5. No State Law Partnership. The Company is a Nevada limited liability
company that will be treated as a partnership only for federal income tax
purposes, and if applicable, state tax purposes, and no Member shall be deemed
to be a partner or joint venturer of any other Member for any purposes other
than federal income tax purposes and, if applicable, state tax purposes, and
this Agreement shall not be construed to suggest otherwise. The Members intend
that the Company shall be treated as a partnership for federal and, if
applicable, state income tax purposes, and each Member and the Company shall
file all tax returns and shall otherwise take all tax and financial reporting
positions in a manner consistent with such treatment.

Section 2.6. Qualification in Other Jurisdictions. The Manager shall cause the
Company to be qualified, formed, or registered under assumed or fictitious name
statutes or similar laws in any jurisdiction in which the Company transacts
business. The officers of the Company shall execute, deliver, and file any
certificates (and any amendments and/or restatements thereof) necessary for the
Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business.

Section 2.7. Nevada Act Provisions. The Members hereby agree that, during the
term of the Company, the rights, powers, and obligations of the Members with
respect to the Company will be determined in accordance with the terms and
conditions of this Agreement.

Section 2.8. Conversion to Corporation. The Manager may cause the Company to
convert to corporate form through one or more structures (as determined by such
resolution), including, without limitation, by merger, conversion, formation of
a holding corporation, or otherwise (each, a “Corporate Conversion”), without
any further act, vote or approval of any Member, officer of the Company, or any
other Person notwithstanding any other provision of this Agreement or the Act,
as follows:

(a) If the Manager causes a Corporate Conversion, it shall notify the Members,
and the Members hereby agree that they shall (i) cooperate with the Manager in
all respects in such Corporate Conversion and enter into any transaction
required to effect such Corporate Conversion, (ii) vote their Interests in favor
of any such transaction required to

 

8



--------------------------------------------------------------------------------

consummate such Corporate Conversion, if requested by the Manager, (iii) not
attempt to prohibit or delay such Corporate Conversion and (iv) execute all
agreements, documents, and instruments reasonably required by the Manager and
consistent with this Section 2.8.

(b) Immediately prior to a Corporate Conversion in connection with a Public
Offering, the Manager shall determine in good faith the then aggregate value of
the Interests. Such valuation will be based on the price per share at which
shares of common stock of the Company or any successor to the Company resulting
from a Corporate Conversion are to be sold to the public in the Public Offering.
The Interests held by each Member shall be converted or exchanged in connection
with the Corporate Conversion into a number of shares of common stock of the
Company or any successor to the Company resulting from a Corporate Conversion
determined by dividing (i) the amount that would be distributed to such Member
upon a dissolution of the Company for cash in accordance with Section 13.4 at
the aggregate value determined by resolution of the Manager, by (ii) a value per
share of common stock of the Company or any successor to the Company resulting
from a Corporate Conversion selected by resolution of the Manager; provided,
however, that any Interests that do not have a positive value shall be canceled
in connection with the Corporate Conversion and the Company shall have no
further obligations with respect thereto.

(c) If the Corporate Conversion does not occur in connection with a Public
Offering, each class, series, or type of Interest will be converted or exchanged
in connection with the Corporate Conversion into shares of capital stock or
options, warrants, or other stock equivalents, as the case may be, of the
Company or any successor to the Company resulting from a Corporate Conversion
having rights that are equivalent in all material respects to the rights of such
Interest (other than as to matters that reflect inherent differences between
corporate and limited liability company form).

(d) If the Corporate Conversion occurs in connection with a Public Offering,
each Member agrees that upon the request of the managing underwriter in such
Public Offering or any subsequent Public Offering, such Member will not offer,
sell, contract to sell, grant any option or right for the purchase of, or
otherwise dispose of any of the Company or any successor to the Company
resulting from a Corporate Conversion securities held by such Member (other than
those included in such registration) or engage in any swap or derivative
transactions involving securities of the Company or any successor to the Company
resulting from a Corporate Conversion, in each case without the prior written
consent of such underwriter, for such period of time as may be requested by such
underwriter (commencing as of the date of such Public Offering and ending no
later than (i) 180 days thereafter (subject to extension by the managing
underwriter to the extent required to comply with FINRA rules), in the case of
the initial public offering of the common stock of the Company or any successor
to the Company resulting from a Corporate Conversion or (ii) ninety (90) days
thereafter, in the case of any other registration.

(e) Upon Corporate Conversion pursuant to this Section 2.8, the Members will, if
requested by the Manager, enter into a stockholders agreement containing
operative terms that are substantially similar to the corresponding terms of
this Agreement (but only to the extent such terms are consistent with the other
provisions of this Section 2.8).

 

9



--------------------------------------------------------------------------------

ARTICLE III

PURPOSE AND POWERS OF THE COMPANY

Section 3.1. Purpose.

(a) The Company may engage in any lawful business for which limited liability
companies may be organized under the laws of the state of Nevada and engage in
any other activities reasonably related thereto (the “Business”). The Company
may pursue any other purpose permitted by law and approved by the majority of
the Members.

(b) In no event shall this Agreement be held or construed to imply the existence
of a general partnership or joint venture among the Members with regard to
matters, trades or businesses or enterprises, and no Member shall have any power
or authority under this Agreement to act as the agent or representative of the
Company or any other Member with regard to any matter, or as the agent or
representative of any other Member on any matter. Without limiting the
foregoing, and notwithstanding any other provision of this Agreement, the
Members specifically acknowledge and agree that (i) the Manager shall only be
required to spend such time on the affairs of the Company as is reasonably
necessary to perform its duties and obligations hereunder and shall not be
required to manage the Company as its sole and exclusive function and may engage
in other business and investment activities, and (ii) neither the Company nor
any Member shall have any right, solely by virtue of this Agreement or its
relationship to the other Members, the Manager or the Company, to share or
participate in any such other investments or activities of the Members, the
Manager, or their respective Affiliates or to the income or proceeds derived
therefrom (each, a “Permitted Action”), including, without limitation, any other
entertainment venue or activity. The provisions of this Section 3.1(b), to the
extent that they limit or restrict the duties and/or liabilities of a Member or
Manager otherwise existing at law or in equity, are agreed by the Members to
replace such other duties and/or liabilities to the fullest extent permitted by
applicable law.

Section 3.2. Powers of the Company. The Company shall have the power and
authority to do all things that limited liability companies are permitted to do
under the Act and to take any and all actions necessary, appropriate, proper,
advisable, incidental or convenient to or for the furtherance of the purpose set
forth in Section 3.1, including, but not limited to, the power:

(a) to conduct the business of the Company, carry on its operations and have and
exercise the powers granted to a limited liability company by the Act in any
state, territory, district or possession of the United States, or in any foreign
country that may be necessary, convenient or incidental to the accomplishment of
the purpose of the Company;

(b) to acquire by purchase, lease, contribution of property, or otherwise, own,
hold, operate, maintain, finance, improve, lease, sell, convey, pledge,
mortgage, transfer, demolish, or dispose of any real or personal property that
may be necessary, convenient, or incidental to the accomplishment of the purpose
of the Company;

 

10



--------------------------------------------------------------------------------

(c) to enter into, perform, and carry out contracts of any kind, including
contracts with any Member or Affiliate thereof, necessary to the accomplishment
of the purpose of the Company;

(d) to sue and be sued, make claims and defend, and participate in
administrative or other proceedings, in its name;

(e) to appoint agents of the Company and define their duties and fix their
compensation;

(f) subject to the provisions of Article 12, to indemnify certain Persons in
accordance with the Act and to obtain any and all types of insurance;

(g) to borrow money and issue evidences of indebtedness, including loans from
any Member or Affiliate thereof, and to secure any of the same by a deed of
trust, mortgage, pledge, or other lien on the assets of the Company;

(h) to pay, collect, compromise, litigate, arbitrate, or otherwise adjust or
settle any and all other claims or demands of or against the Company or to hold
such proceeds against the payment of contingent liabilities; and

(i) to make, execute, acknowledge, and file any and all documents or instruments
necessary, convenient or incidental to the accomplishment of the purpose of the
Company.

Section 3.3. Principal Place of Business. The address of the Company’s principal
place of business shall be 7377 East Doubletree Ranch Road, Suite 200,
Scottsdale, Arizona 85258. The Manager may change the Company’s principal place
of business from time to time upon reasonable notice to the Members.

Section 3.4. Registration Agent and Office. The Company’s registered agent and
registered office shall be as set forth in the Articles of Organization. The
Company may change its registered agent and office from time to time by decision
of the Manager. The Manager shall file such instrument as required by the state
of Nevada to reflect the change.

ARTICLE IV

CAPITAL CONTRIBUTIONS, MEMBER INTERESTS OR UNITS,

CAPITAL ACCOUNTS

Section 4.1. Capital Contributions. Each Member has made the Capital
Contributions set forth next to his or her name on Schedule A. No additional
Capital Contributions shall be required by any Member.

Section 4.2. Member’s Interest. A Member’s Units shall for all purposes be
personal property. A Member has no interest in specific property, unless and
until distributed to such Member.

 

11



--------------------------------------------------------------------------------

Section 4.3. Status of Capital Contributions.

(a) Except as otherwise provided in this Agreement, no Member, or the successor
or assign of a Member, may demand a return of its Capital Contributions, in
whole or in part.

(b) No Member or Affiliate thereof shall receive any interest, return,
compensation, or drawing with respect to its Capital Contributions or its
Capital Account or for services rendered or resources provided on behalf of the
Company, except as otherwise specifically provided in this Agreement.

(c) No Member shall have any personal liability for the repayment of any other
Member’s Capital Contribution.

Section 4.4. Capital Accounts.

(a) A separate Capital Account shall be established and maintained for each
Member. The original Capital Account established for any Member that acquires
Units by virtue of an assignment in accordance with the terms of this Agreement
shall be in the same amount as and shall replace the Capital Account of the
assignor of such Units, and, for purposes of this Agreement, such Member shall
be deemed to have made the Capital Contributions made by the assignor of such
Units (or made by such assignor’s predecessor in interest). To the extent such
Member acquires less than all of the Units of the assignor of the Units so
acquired by such Member, the original Capital Account of such Member and its
Capital Contributions shall be in proportion to the Units it acquires, and the
Capital Account of the assignor who retains Units, and the amount of its Capital
Contributions, shall be reduced in proportion to the Units it retains.

(b) The Capital Account of each Member shall be maintained in accordance with
the following provisions:

(i) to such Member’s Capital Account there shall be credited such Member’s
Capital Contributions, such Member’s distributive share of Profits, special
allocations of income and gain, and the net amount of any Company liabilities
that are assumed by such Member or that are secured by any Company assets
distributed to such Member;

(ii) to such Member’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any Company assets distributed to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Losses, special allocations of loss and deduction, and the net amount of any
liabilities of such Member that are assumed by the Company or that are secured
by any property contributed by such Member to the Company; and

(iii) in determining the amount of any liability for purposes of this
Section 4.4(b), there shall be taken into account Section 752(c) of the Code and
any other applicable provisions of the Code and the Treasury Regulations.

 

12



--------------------------------------------------------------------------------

Section 4.5. Member Loans. A Member may, at his sole discretion, make Member
Loans to the Company. Member Loans shall bear interest at a rate and be on such
other terms as reasonably determined by the Manager.

Section 4.6. Adjustments to Gross Asset Value. The Manager shall adjust the
Gross Asset Value of the Company’s assets to fair market value in accordance
with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) upon the occurrence of any
of the events set forth in Treasury Regulation Section 1.704-1(b)(2)(iv)(f)(v)
and as of the following times: (a) immediately prior to the issuance of Equity
Securities in the Company; (b) immediately after the acquisition of an interest
in the Company through the exercise of a noncompensatory option (as defined in
Treasury Regulation 1.721-2(g)); (c) in connection with the Distribution by the
Company to a Member of more than a deminimis amount of Company assets, including
cash, as consideration for an interest in the Company; (d) the liquidation of
the Company within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g); and (e) immediately prior to the incorporation of
the Company in connection with a Public Offering.

ARTICLE V

MEMBERS, MEETINGS AND AMENDMENTS

Section 5.1. Powers of Members. The Members shall have the power to exercise any
and all rights or powers granted to the Members pursuant to the express terms of
this Agreement.

Section 5.2. Resignation. Except as expressly provided in this Agreement, a
Member may not resign from the Company prior to the dissolution and winding up
of the Company. If a Member resigns or withdraws in violation of the foregoing
prohibition, such Member shall not be entitled to receive any compensation,
shall not be able to exercise any of the rights granted to such Member under
this Agreement, shall not be relieved of any obligations under this Agreement,
and shall not receive any distribution from the Company.

Section 5.3. Meetings or Other Approvals of the Members. There shall be no
meetings of the Members.

Section 5.4. Additional Members; Additional Units.

(a) The Company is authorized to admit any Person as an additional member of the
Company (each, an “Additional Member” and collectively, the “Additional
Members”) or to issue additional Units to an existing Member. Each such Person
shall be admitted as an Additional Member at the time such Person (i) executes a
signature page, agreeing to be bound by this Agreement, and (ii) is designated
as a Member (with a corresponding Percentage Interest) on an amended or
supplemental Schedule A hereto. The Manager may issue Units to an existing
Member or to an Additional Member in exchange for cash, property, or services or
any combination thereof, at the sole discretion of the Manager. So as to be free
from doubt, such new Additional Members, such additional Classes of Units or
Units issued to existing Members shall (i) be entitled to such distributions
pursuant to Article 8 and allocations pursuant to Article 9 of this Agreement as
the Manager determines, including,

 

13



--------------------------------------------------------------------------------

without limitation, distributions and allocations that are senior to one or more
Classes of Units outstanding at the time of the issuance of such Units and
(ii) shall dilute the existing Members’ Percentage Interests proportionately.

(b) Additional Members shall not be entitled to any retroactive allocation of
the Company’s income, gains, losses, deductions, credits, or other items;
provided, however, that, subject to the restrictions of Section 706(d) of the
Code, Additional Members shall be entitled to their respective share of the
Company’s income, gains, losses, deductions, credits, and other items arising
under contracts entered into before the effective date of the admission of any
Additional Members to the extent that such income, gains, losses, deductions,
credits, and other items arise after such effective date. To the extent
consistent with Section 706(d) of the Code and Treasury Regulations promulgated
thereunder, the Company’s books may be closed at the time Additional Members are
admitted (as though the Company’s tax year had ended) or the Company may credit
to the Additional Members pro rata allocations of the Company’s income, gains,
losses, deductions, credits and items for that portion of the Company’s Fiscal
Year after the effective date of the admission of the Additional Members.

Section 5.5. Amendments. Any amendment to this Agreement or the Articles shall
be adopted by the Manager at its sole discretion. No amendment may be adopted
that will effect a Member differently than other Members without the approval of
such Member, except as specifically provided herein.

Section 5.6. Confidentiality Obligations of Members. Each Member expressly
covenants and agrees that neither such Member nor any of its Affiliates (to the
extent any such Affiliate has received Confidential Information) will disclose,
divulge, furnish, or make accessible to anyone (other than the Company or any of
its Affiliates or representatives) any Confidential Information, or in any way
use any Confidential Information in the conduct of any business; provided,
however, that nothing in this Section 5.6 will prohibit the disclosure of any
Confidential Information (i) which is required to be disclosed by the Member or
any such Affiliate in connection with any court action or any proceeding before
any judicial or similar authority or under any applicable law or regulation;
(ii) in connection with the enforcement of any of the rights of the Member
hereunder; (iii) to the extent required by securities laws; (iv) in connection
with the defense by the Member of any claim asserted against it hereunder; or
(v) as necessary to conduct the Company’s business or to obtain loans for the
Company; provided, however, that in the case of a disclosure contemplated by
clause (i), to the extent reasonably practicable no disclosure shall be made
until the Member shall give notice to the Company of the intention to disclose
such Confidential Information so that the Company may contest the need for
disclosure, and the Member will cooperate (and will cause its Affiliates and
their respective representatives to cooperate) with the Company in connection
with any such proceeding, all such cooperation at the expense of the Company.

Section 5.7. Drag-Along Right.

(a) In the event that the Manager approves (i) a transaction or series of
related transactions in which a third-party, or a group of related
third-parties, acquires from the Members of the Company Interests representing
fifty percent or more of the outstanding voting power of the Company, (ii) any
acquisition of the Company by means of merger, exchange,

 

14



--------------------------------------------------------------------------------

transfer, or other form of corporate reorganization or consolidation in one or a
series of related transactions with or into another entity in which outstanding
Interests of the Company are exchanged for securities or other consideration
issued, or caused to be issued, by the other entity corporation or its
subsidiary and, as a result of which transaction, the Members of the Company own
fifty percent or less of the voting power of the surviving entity (other than a
mere re-incorporation transaction), or (iii) a sale, transfer, lease, or other
disposition (other than a pledge or grant of a security interest to a bona fide
lender) of all or substantially all of the assets of the Company (other than to
or by a wholly owned subsidiary or parent of the Company) (such events described
in subsections (i), (ii), and (iii) are referred to in this Agreement as a “Sale
of the Company”), then each Member hereby agrees with respect to the Interest
that he holds and any other Company securities over which he otherwise exercises
dispositive power:

(i) If such Sale of the Company requires approval of the Members, with respect
to all Interests that such Member owns or over which such Member otherwise
exercises voting power, to vote (in person, by proxy, or by action by written
consent, as applicable) all such Interest in favor of, and adopt, such Sale of
the Company and to vote in opposition to any and all other proposals that could
reasonably be expected to delay or impair the ability of the Company to
consummate such Sale of the Company;

(ii) In the event that the Sale of the Company is to be effected by the sale of
Interests held by the Members (the “Transferring Member”), each Member agrees to
sell all his Interests of the Company beneficially held by such Member (or in
the event that the Transferring Member is selling fewer than all of his Interest
of the Company, Interests in the same proportion as the Transferring Member is
selling) to the person to whom the Transferring Member proposes to sell his
Interest, for an amount equal to the amount such Member would receive if the
assets of the Company were sold on the same terms and conditions and at a price
consistent with the price as the Transferring Member would receive from the
proposed purchaser, and on the same terms and conditions as the Transferring
Member, except that the other Member will not be required to sell his Interests
unless the liability for indemnification, if any, of each Member in such Sale of
the Company is several, not joint, and is pro rata in accordance with such
Member’s relative ownership of the Company, and will not exceed the
consideration payable to such Member, if any, in such transaction (except in the
case of potential liability for fraud or willful misconduct by such Member);

(iii) To execute and deliver all related documentation and take such other
action in support of such Sale of the Company as shall reasonably be requested
by the Manager in order to carry out the terms and provisions of this Section,
including, without limitation, executing and delivering instruments of
conveyance and transfer, and any purchase agreement, merger agreement, indemnity
agreement, escrow agreement, consent, waiver, governmental filing, share
certificates duly endorsed for transfer (free and clear of impermissible liens,
claims and encumbrances), and any similar or related documents;

 

15



--------------------------------------------------------------------------------

(iv) Not to deposit, and to cause any affiliates not to deposit, except as
provided in this Agreement, any Interest of the Company owned by such party or
affiliate in a voting trust or subject any Interest to any arrangement or
agreement with respect to the voting of such Interest, unless specifically
requested to do so by the acquiror in connection with the Sale of the Company;
and

(v) To refrain from exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to such Sale of the Company.

Each Member hereby appoints the secretary of the Company and the Manager as such
Member’s proxy and attorney-in-fact with respect to all Interests held by such
Member solely to vote such Interest in favor of a Sale of the Company, to the
extent necessary to carry out the terms and provisions of this Section. The
proxies granted in this section are proxies coupled with an interest and shall
be irrevocable throughout the term of this Agreement.

The proceeds of any Sale of the Company received by any Unitholder in his
capacity as such to which this Section 5.7 applies shall be allocated among the
other Unitholders based upon the Classes of Units included or deemed to be
included in such Sale of the Company by each of the Unitholders as if the
proceeds of such Sale of the Company were paid to the Unitholders pursuant to
Section 8.1 of this Agreement and the other Unitholders included or deemed to be
included in such Sale of the Company were the only outstanding Units of the
Company at the time of such Distribution. Any amount otherwise allocable to the
other Unitholders under this Section 5.7(b) shall be subject to reduction for
any tax or other amounts required to be withheld under the provisions of any
documents executed in connection with the Sale of the Company or otherwise under
applicable law. Notwithstanding anything to the contrary contained herein, in
the Manager’s sole discretion, the proceeds with respect to a Sale of the
Company may be withheld from any Unitholder pending the execution of the
deliveries set forth in Section 5.7(a) or posting of such Unitholder’s pro rata
share of any security as the Manager deems necessary to cover any purchase price
adjustments, indemnification or such other obligations of the Company or a
Unitholder as set forth in Section 5.7(a) and Section 5.7(c).

Notwithstanding anything herein to the contrary, the Unitholders shall be
severally obligated to join on a pro rata basis in any indemnification
obligation the Manager or other Unitholders have agreed to in connection with
such Approved Sale (other than any such obligations that relate specifically to
a particular Unitholder, such as indemnification with respect to representations
and warranties given by a Unitholder regarding such Unitholder’s title to and
ownership of Units); provided, however, that unless a prospective Transferee
permits a Unitholder to give a guarantee, letter of credit, or other mechanism
(which shall be dealt with on an individual basis), any escrow of proceeds of
any such transaction shall be withheld on a pro rata basis among all
Unitholders. Each Unitholder shall pay its share (determined on a pro rata
basis) of the third-party expenses incurred by the Unitholders pursuant to an
Approved Sale to the extent such expenses are incurred for the benefit of all
Unitholders (as determined by the Manager). Expenses incurred by any Unitholder
on its own behalf (including the fees and disbursements of counsel, advisors,
and other Persons retained by such holder in connection with

 

16



--------------------------------------------------------------------------------

the Approved Sale) will not be considered costs incurred for the benefit of all
Unitholders and, to the extent not paid by the Company, will be the
responsibility of such Unitholder. Each Unitholder shall enter into any other
agreement that the Manager approves. Without limiting the immediately prior
sentence, each Unitholder shall enter into any indemnification, contribution, or
Unitholder representative agreement requested by the Manager to ensure
compliance with this Section 5.7(c) and the provisions of this Section 5.7(c)
requiring several liability shall be deemed complied with if such requirement is
addressed through such agreement, even if the purchase and sale agreement or
merger agreement related to the Sale of the Company provides for joint and
several liability.

ARTICLE VI

MANAGEMENT

Section 6.1. Management of the Company.

(a) The Company shall be managed by one or more Managers. The initial Managers
were Mitchell A. Saltz, Barry M. Monheit, and Ronald L. Miller, Jr. The Members
hereby appoint Virtual Management, L.L.C., a Nevada limited liability company as
the successor Manager effective on the date of this Agreement. Such Manager
shall serve until its resignation or dissolution. Except as described in this
Agreement or as authorized by further action of the Manager under the provisions
of this Agreement, no Person other than the Manager, and the duly authorized,
officers, employees and agents of the Company, if any, shall take part in the
management, or the operation or control of the business and affairs of the
Company or have any right, power or authority to transact any business in the
name of the Company or to act for on behalf of or to bind the Company.

(b) The Manager shall have the power to do any and all acts necessary,
convenient, or incidental to or for the furtherance of the purposes described
herein, including all powers, statutory or otherwise, possessed by managers of a
limited liability company under the Act.

(c) In the event of the resignation or dissolution, death, or disability of a
Manager, a substitute Manager may be elected by persons holding a majority of
the Units.

Section 6.2. Reliance by Third Parties. Any Person dealing with the Company or a
Manager may rely upon a certificate signed by the Manager as to:

(a) the identity of the Manager;

(b) the existence or non-existence of any fact or facts which constitute a
condition precedent to acts by the Manager in any other manner germane to the
affairs of the Company;

(c) the Persons who are authorized to execute and deliver any instrument or
document of or on behalf of the Company; or

 

17



--------------------------------------------------------------------------------

(d) any act or failure to act by the Company or as to any other matter
whatsoever involving the Company.

Section 6.3. Officers. The Manager may, from time to time, designate one or more
natural persons to be officers of the Company. No officer need be a resident of
the state of Nevada, a Member, or a Manager. Any officers so designated shall
have such authority and perform such duties as the Manager may, from time to
time, delegate to such officer. The Manager may assign titles to particular
officers. Unless the Manager otherwise decides, if the title is one commonly
used for officers of a business corporation, the assignment of such title shall
constitute the delegation to such officer of the authority and duties that are
normally associated with that office subject to any specific delegation of
authority and duties made to such officer by the Manager. Each officer shall
hold office until his or her successor shall be duly designated and shall
qualify or until his or her death or until he or she shall resign or shall have
been removed in the manner hereinafter provided. Any number of offices may be
held by the same individual. The salaries or other compensation, if any, of the
officers and agents of the Company shall be fixed from time to time by the
Manager.

ARTICLE VII

ASSIGNABILITY OF MEMBER INTERESTS OR UNITS

Section 7.1. Assignability of Interest. Except as otherwise provided in this
Article 7, no Member may Transfer the whole or any part of his or her Interest
or any fractional or beneficial interest therein. If a Member Transfers an
Interest in accordance with this Article 7, such Transfer shall, nevertheless,
not entitle the assignee to become a substitute Member or to be entitled to
exercise or receive any of the rights, powers or benefits of a Member other than
the right to receive distributions to which the assigning Member would be
entitled, unless the Manager consents to the admission of such assignee as a
Member; and provided further, that such assignee shall not become a substitute
Member without having first executed an instrument reasonably satisfactory to
the Manager that approved the Transfer, which shall at a minimum include an
acceptance and agreement by the substitute Member to abide by all the terms and
conditions of this Agreement.

Section 7.2. Permitted Transfers. Notwithstanding the foregoing, a Member shall
be permitted to assign, at any time and from time to time, all or any part of an
Interest to a Permitted Assignee and a holder of a direct or indirect interest
in a Member (an “Interest Holder”) shall be permitted to assign, at any time and
from time to time, all or any part of its interest in such Member to a Permitted
Assignee. For this purpose “Permitted Assignee” means with respect to a
particular Member or an Interest Holder, a Person that is (i) a spouse, natural
or adoptive lineal ancestor or descendant of such Member or Interest Holder (a
“Family Member”); (ii) a trust, estate, guardianship, or custodianship,
including those established under any of the Uniform Gifts to Minors Act of any
state, established for such Member or Interest Holder, or one or more Family
Members or other Permitted Assignees of such Member or Interest Holder; (iii) a
Person that is under the control of or in common control with such Member or
another Permitted Assignee of such Member; (iv) a partnership, limited liability
company, trust, or other entity that is owned directly or indirectly by any
Person that is an Interest Holder of a Member as of the date of the Agreement
and the Family Members or other Permitted Assignees of such Interest

 

18



--------------------------------------------------------------------------------

Holder; and (v) a Person succeeding to the interest of a Member or of any
Interest Holder of a Member as the result of the death of any other Person by
will or intestacy or distribution from a trust without any payment of
consideration by such Person. The subsequent Transfer of any Interest by a
Permitted Assignee shall be subject to the same restrictions of this Article 7
in the same manner as if the Interest to be Transferred was still owned by the
Member from whom such Permitted Assignee acquired such Interest; and for this
purpose references herein to a Transfer by a Member (or a specific Member),
shall include any Transfer by the Permitted Assignee(s) that acquired such
Member’s Interest, and references to a specific Member by name shall include its
Permitted Assignees.

Section 7.3. Recognition of Assignment by Company or Other Members. No Transfer
of Interest that is in violation of this Article 7 shall be valid or effective,
and the Company shall not recognize the same for any purpose of this Agreement,
including the purpose of making distributions of Net Cash Flow pursuant to this
Agreement with respect to such Interest or part thereof. No liability shall be
incurred as a result of refusing to make any such distributions to the assignee
of any such invalid assignment.

Section 7.4. Effective Date of Assignment. Any valid Transfer of a Member’s
Interest, or part thereof, pursuant to the provisions of this Article 7 shall be
effective as of the close of business on the day preceding the closing of the
transaction evidencing the Transfer. The Company shall, from the effective date
of such Transfer, thereafter pay all further distributions on account of the
Interest (or part thereof), so assigned, to the assignee of such Interest, or
part thereof. As between any Member and its assignee, the profits and losses of
the Company for federal, state and local income tax purposes for the Fiscal Year
of the Company in which such assignment occurs shall be apportioned for federal
income tax purposes in accordance with any convention permitted under
Section 706(d) of the Code and selected by the Manager.

Section 7.5. Limitations on Transfer. No Transfer of Interest may be effectuated
unless in the opinion of the Company’s counsel the Transfer (a) would not result
in the close of the Company’s tax year or the termination of the Company within
the meaning of Section 708(b) of the Code; (b) would comply with the Securities
Act of 1933 and applicable securities laws of any other jurisdiction; (c) would
not cause the Company to be a publicly traded limited partnership as defined in
Section 7104 of the Code and (c) would not violate any other applicable laws,
provided that the provisions of this Section 7.5 may be waived by the Manager.

ARTICLE VIII

DISTRIBUTIONS TO MEMBERS

Section 8.1. Net Cash Flow. Distributions of Net Cash Flow shall be made at the
sole discretion of the Manger. Except as otherwise provided in this Article 8,
all distributions of Net Cash Flow, other than upon a liquidation of the
Company, shall be made to the Members in accordance with their respective
Percentage Interests:

Section 8.2. Tax Distributions. Notwithstanding the foregoing, and subject to
any agreements to which the Company is subject, to the extent Net Cash Flow is
available, the

 

19



--------------------------------------------------------------------------------

total distributions (“Minimum Distributions”) to a Member for each Fiscal Year
(and the 90-day period following such Fiscal Year) shall not be less than an
amount equal to the product of (x) the Company’s net taxable income allocated to
such Member for such Fiscal Year and all prior Fiscal Years for federal income
tax purposes, multiplied by (y) the highest federal tax rate (including after
taking into account the Net Investment Income tax) an individual ordinary income
or capital gain, as the case may be, plus the rate of income tax for residents
of Arizona, after taking into account the federal income tax deduction for such
taxes, reduced by all prior distributions pursuant to Section 8.1, regardless of
the actual federal tax rates or Arizona tax rates applicable to the Members. The
Company will use reasonable best efforts to cause such distributions to be made
in a manner which permits such Member to use the proceeds of such distributions
to make on a timely basis all required estimated payments of income taxes in
respect of the taxable income so allocated to them (including as soon as is
reasonably feasible following the end of each calendar quarter, but in no event
later than January 10, April 10, June 10 and September 10 of each calendar
year). To the extent that such Minimum Distributions requirement increases the
amount of distributions beyond the amount to which a Member would be entitled in
the absence thereof, the excess portion shall be considered a prepayment of
future distributions allocable to such Member; provided, however, that
adjustments to any such future distributions to that Member shall not decrease
his aggregate distributions below an amount necessary to meet the Minimum
Distribution requirement for such Member for subsequent Fiscal Years. The
Manager, at his its discretion, may increase Minimum Distributions to take into
account taxes imposed by states other than Arizona.

Section 8.3. Withholding. All amounts withheld pursuant to the Code or any
provision of any foreign, state, or local tax law or treaty with respect to any
payment, distribution, or allocation to the Company or the Members shall be
treated as amounts distributed to the Members pursuant to this Article 8 for all
purposes of this Agreement. The Company is authorized to withhold from
distributions, or with respect to allocations, to the Members and to pay over to
any federal, foreign, state or local government any amounts required to be so
withheld pursuant to the Code or any provision of any other federal, foreign,
state, or local law or treaty and shall allocate such amounts to those Members
with respect to which such amounts were withheld.

Section 8.4. Limitations on Distribution. Except as provided in this Agreement,
no Member shall be entitled to any distribution of cash or other property from
the Company. Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not make a distribution to any Member on account of
its Interest in the Company if such distribution would violate the Act or other
applicable law.

ARTICLE IX

TAX ALLOCATIONS

Section 9.1. Allocations.

(a) For each Fiscal Year of the Company, after adjusting each Member’s Capital
Account for all Capital Contributions and distributions during such Fiscal Year
and all special allocations pursuant to Section 9.2 with respect to such Fiscal
Year, all

 

20



--------------------------------------------------------------------------------

Profits and Losses (other than Profits and Losses specially allocated pursuant
to Section 9.2) and if necessary, individual items of gross income or loss, as
determined by the Manager shall be allocated to the Members’ Capital Accounts in
a manner such that, as of the end of such Fiscal Year, the Capital Account of
each Member (which may be either a positive or negative balance) shall be equal
to (a) the amount which would be distributed to such Member, determined as if
the Company were to sell all of its assets for the Gross Asset Value thereof,
pay all liabilities allocable to such assets according to their terms (limited,
with respect to each nonrecourse liability, to the Gross Asset Value of the
assets securing such liability) and distribute the proceeds thereof pursuant to
Section 13.4, hereof, minus (b) the sum of (i) such Member’s share of Company
Minimum Gain (as determined according to Treasury Regulation Section 1.704-2(d)
and (g)(3)) and Member Nonrecourse Debt Minimum Gain (as determined according to
Treasury Regulation Section 1.704-2(i)) and (ii) the amount, if any, which such
Member is obligated to contribute to the capital of the Company as of the last
day of such Fiscal Year.

(b) Notwithstanding anything to the contrary in this Section 9.1, the amount of
items of Company expense and loss allocated pursuant to this Section 9.1 to any
Member shall not exceed the maximum amount of such items that can be so
allocated without causing such Member to have an Adjusted Capital Account
Deficit at the end of any taxable year. All such items in excess of the
limitation set forth in this Section 9.1 (b) shall be allocated first to Members
who would not have an Adjusted Capital Account Deficit, prorata in proportion to
their Capital Account balances as adjusted in accordance with the definition of
Adjusted Capital Account Deficit.

Section 9.2. Special Allocations. The following special allocations shall be
made in the following order:

(a) If there is a net decrease in Company Minimum Gain during a Company fiscal
year so that an allocation is required by Treasury Regulations
Section 1.704-2(f), then each Member shall be specially allocated items of
income and gain for such year (and, if necessary, subsequent fiscal years) equal
to such Member’s share of the net decrease in Company Minimum Gain as determined
by Treasury Regulations Section 1.704-2(g). Such allocations shall be made in a
manner and at a time which will satisfy the minimum gain chargeback requirements
of Treasury Regulations Section 1.704-2(f) and this Section shall be interpreted
consistently therewith.

(b) If there is a net decrease in the Member Nonrecourse Debt Minimum Gain
during any Company fiscal year, any Member who has a share of such Member
Nonrecourse Debt Minimum Gain (as determined in the same manner as partner
nonrecourse debt minimum gain under Treasury Regulations Section 1.704-2(i)(5))
shall be specially allocated items of income or gain for such year (and, if
necessary, subsequent fiscal years) equal to such Member’s share of the net
decrease in the Member Nonrecourse Debt Minimum Gain in the manner and to the
extent required by Treasury Regulations Section 1.704-2(i)(4). This Section
shall be interpreted in a manner consistent with such Treasury Regulations.

(c) If a Member unexpectedly receives an adjustment, allocation, or distribution
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6),
any of which causes or increases an Adjusted Capital Account Deficit in such
Member’s Capital

 

21



--------------------------------------------------------------------------------

Account, then such Member will be specially allocated items of income and gain
in an amount and manner sufficient to eliminate such deficit balance created or
increased by such adjustment, allocation, or distribution as quickly as
possible; provided, however, an allocation pursuant to this Section 9.2(c) will
be made if and only to the extent that such Member would have an Adjusted
Capital Account Deficit after all other allocations provided for in this Article
9 have been tentatively made as if this Section 9.2(c) were not in the
Agreement.

(d) Deductions attributable to any Company Nonrecourse Liability, as defined in
accordance with Section 1.704-2(b)(3) of the Treasury Regulations shall be
allocated among the Members in proportion to their respective Percentage
Interests.

(e) Deductions attributable to any Member Nonrecourse Debt shall be allocated to
the Member who bears the economic risk of loss with respect to the Member
Nonrecourse Debt to which such deductions are attributable in accordance with
Treasury Regulations Section 1.704-2(i).

(f) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if such gain or loss increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
pursuant to such Section of the Treasury Regulations.

(g) If any Member makes a loan to the Company, or the Company makes a loan to
any Member, and interest in excess of the amount actually payable is imputed
under Code Sections 7872, 483, or 1271 through 1288 or corresponding provisions
of subsequent Federal income tax law, then any item of income or expense
attributable to any such imputed interest shall be allocated solely to the
Member who made or received the loan and shall be credited or charged to its
Capital Account, as appropriate.

(h) In the event that a guaranteed payment to a Member is ultimately
recharacterized (as the result of an audit of the Company’s return or otherwise)
as a distribution for federal income tax purposes, and if such
recharacterization has the effect of disallowing a deduction or reducing the
adjusted basis of any asset of the Company or a Member, then an amount of
Company gross income equal to such disallowance or reduction shall be allocated
to the recipient of such payment. In the event that a distribution to a Member
is ultimately recharacterized (as a result of an audit of the Company’s return
or otherwise) as a guaranteed payment for federal income tax purposes, and if
any such recharacterization gives rise to a deduction, such deduction shall be
allocated to the recipient of the distribution.

(i) For purposes of calculating a Member’s share of “excess nonrecourse
liabilities” of the Company (within the meaning of Treasury Regulation
Section 1.752-3(a)(3)), the Class A Members intend that they be considered as
sharing profits of the Company in proportion to their respective Percentage
Interests.

 

22



--------------------------------------------------------------------------------

(j) In the event an interest in the Company is acquired through the exercise of
a noncompensatory option (within the meaning of Proposed Treasury Regulation
Section 1.721-1(d)), the Company shall comply with the rules of Treasury
Regulation Section 1.704-1(b)(2)(iv)(s). In the event that capital is
reallocated among the Members pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(3), the Manager shall cause to be made corrective
allocations within the meaning of Treasury Regulation Section 1.704-1(b)(4)(x),
so as to take into account such capital reallocation.

(k) The allocations set forth in this Section 9.2 (collectively the “Regulatory
Allocations”) are intended to comply with certain requirements of Treasury
Regulations Section 1.704-1 and Section 1.704-2. Notwithstanding any other
provisions of this Article 9 (other than the Regulatory Allocations), the
Members shall, with the advice and assistance of the Company’s tax accountants,
take the Regulatory Allocations into account in allocating other Profits,
Losses, and items of income, gain, loss, deduction and Code Section 705(a)(2)(B)
expenditures among the Members so that, to the extent possible, the net amount
of such allocations of other Profits, Losses, and other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each such Member if the Regulatory Allocations had not occurred.

Section 9.3. Allocations and Other Rules.

(a) In the event Members are admitted to the Company pursuant to this Agreement
on different dates, the Profits (or Losses) allocated to the Members for each
Fiscal Year during which Members are so admitted shall be allocated among the
Members in proportion to their Interests during such Fiscal Year in accordance
with Section 706 of the Code, using any convention permitted by law and selected
by the Manager.

(b) For purposes of determining the Profits, Losses or any other items allocable
to any period, Profits, Losses and any such other items shall be determined on a
daily, monthly or other basis, as determined by the Manager using any method
that is permissible under Section 706 of the Code and the Treasury Regulations
thereunder.

(c) Except as otherwise provided in this Agreement, all items of Company income,
gain, loss, deduction and any other allocations not otherwise provided for shall
be divided among the Members in the same proportions as they share Profits and
Losses for the Fiscal Year in question.

(d) Income, gain, loss, or deduction with respect to any property contributed by
a Member shall, solely for tax purposes, be allocated among the Members, to the
extent required by Code Section 704(c) and the related Treasury Regulations
under Code Sections 704(b) and 704(c), to take account of the variation between
the adjusted tax basis of such property and its Gross Asset Value at the time of
its contribution to the Company. If the Gross Asset Value of any Company
property is adjusted, as provided in Treasury Regulations
Section 1.704-1(b)(2)(iv), then subsequent allocations of income, gain, loss and
deduction shall be as provided in Code Section 704(c) and the related Treasury
Regulations. Allocations under this Section 9.3(d) shall be made in accordance
with the traditional method set forth in Treasury Regulation Section 1.704-3(b)
and are solely for purposes of federal, state and local taxes and

 

23



--------------------------------------------------------------------------------

shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits, Losses, or other items or distributions
under any provision of this Agreement.

(e) All other tax elections required or permitted by law or Treasury Regulation
or similar state or local rule or regulation shall be made by the Manager. The
Members are aware of the income tax consequences of the allocations made by this
Article 9 and hereby agree to be bound by the provisions of this Article 9 in
reporting their shares of Company income and loss for income tax purposes.

ARTICLE X

BOOKS AND RECORDS

Section 10.1. Inspection Rights Pursuant to Law. The Company shall have
obligations to the Members as set forth in this Article 10 respecting books,
records, and financial statements of the Company.

Section 10.2. Books and Records. At all times during the continuance of the
Company, the Company shall maintain at its registered office and principal place
of business all records and materials the Company it is required to maintain at
such location

Section 10.3. Accounting Method. For both financial and tax reporting purposes
and for purposes of determining Profits and Losses, the books and records of the
Company shall be kept on the method of accounting as determined by the Manager
and shall reflect all Company transactions and be appropriate and adequate for
the Company’s business.

ARTICLE XI

TAX MATTERS

Section 11.1. Taxation as Partnership. The Company shall be treated as a
partnership for U.S. federal income tax purposes. The Members intend that the
Company not be operated or treated as a “partnership” for purposes of
Section 303 of the Federal Bankruptcy Code.

Section 11.2. Federal Tax Returns. The Company shall cause the Company’s
independent public accountants to prepare, at the expense of the Company, for
each Fiscal Year (or part thereof), Federal tax returns in compliance with the
provisions of the Code and any required state and local tax returns.

Section 11.3. Member Tax Return Information. The Company, at its expense, shall
cause to be delivered to each Member not later than April 1 of the subsequent
year such information as shall be necessary (including a statement for that year
of each Member’s share of net income, net losses and other items of the Company)
for the preparation by the Members of their Federal, state and local income and
other tax returns.

Section 11.4. Tax Matters Member.

 

24



--------------------------------------------------------------------------------

(a) The “Tax Matters Member” of the Company for purposes of Section 6231(a)(7)
of the Code shall be the Mitchell A. Saltz. The Members shall direct the Tax
Matters Member with respect to any administrative proceeding at the Company
level with the Internal Revenue Service relating to the determination of any
item of Company income, gain, loss, deduction or credit for federal income tax
purposes. The Tax Matters Member may settle any controversies with the Internal
Revenue Service.

(b) The Tax Matters Member shall, within five (5) business days of the receipt
of any notice from the Internal Revenue Service in any administrative proceeding
at the Company level relating to the determination of any Company item of
income, gain, loss, deduction or credit, mail a copy of such notice to each
Member.

ARTICLE XII

LIABILITY, EXCULPATION AND INDEMNIFICATION

Section 12.1. Liability.

(a) Except as otherwise provided by the Act, any other provision of this
Agreement, the debts, obligations and liabilities of the Company, whether
arising in contract, tort or otherwise, shall be solely the debts, obligations
and liabilities of the Company, and no Covered Person shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a Covered Person.

(b) Except as otherwise expressly required by law, a Member, in its capacity as
Member, shall have no liability in excess of (i) the amount of its Capital
Contributions; (ii) its share of any assets and undistributed profits of the
Company; (iii) its obligation to make other payments expressly provided for in
this Agreement; and (iv) the amount of any distributions wrongfully distributed
to it.

Section 12.2. Exculpation.

(a) No Covered Person shall, to the fullest extent permitted by law, be liable
to the Company or any other Covered Person for any loss, damage, claim,
liability, demand, action, suit, proceeding or right of action (collectively
“Damages”) incurred by reason of any act or omission performed or omitted by
such Covered Person, except that a Covered Person shall be liable for any
Damages incurred by reason of such Covered Person’s (i) breach of the duty of
loyalty solely in his or her capacity as a Manager or officer of the Company,
(ii) acts or omissions not in good faith or which involve intentional misconduct
or a knowing violation of law, or (iii) for any transaction from which such
Covered Person derived an improper personal benefit solely in his or her
capacity as a Manager or officer of the Company, in each case as described in
clauses (i) through (iii), other than in connection with or as a result of a
Permitted Action (each, a “Non-Exculpated Action”). A Covered Person shall be
fully protected in relying in good faith upon the records of the Company and
upon such information, opinions, reports or statements presented to the Company
by any Person as to matters the Covered Person reasonably believes are within
such other Person’s professional or expert competence and who has been selected
with reasonable care by or on behalf of the Company, including information,
opinions,

 

25



--------------------------------------------------------------------------------

reports or statements as to the value and amount of the assets, liabilities,
Profits or Losses or Net Cash Flow or any other facts pertinent to the existence
and amount of assets from which distributions to Members might properly be paid.

(b) To the fullest extent permitted by law, a Covered Person shall be fully
protected in relying in good faith upon the records of the Company and upon such
information, opinions, reports or statements presented to the Company by any
Covered Person as to matters the Covered Person reasonably believes are within
such other Person’s professional or expert competence and who has been selected
with reasonable care by or on behalf of the Company, including information,
opinions, reports or statements as to the value and amount of the assets,
liabilities, Profits or Losses or Net Cash Flow or any other facts pertinent to
the existence and amount of assets from which distributions to Members might
properly be paid.

(c) The provisions of this Section 12.2, to the extent that they eliminate or
restrict the duties and/or liabilities of a Covered Person otherwise existing at
law or in equity, are agreed by the Members to replace such other duties and/or
liabilities of such Covered Person to the fullest extent permitted by applicable
law.

Section 12.3. Indemnification. All Covered Persons shall be entitled to
indemnification from the Company for any Damages incurred by such Person by
reason of any act or omission performed or omitted by such Person provided that:
(i) any such action was undertaken in good faith on behalf of the Company and in
a manner reasonably believed to be in, or not opposed to, the best interests of
the Company; (ii) any such action was reasonably believed to be within the scope
of authority conferred on such Person by this Agreement; and (iii) with respect
to any criminal action or proceeding, such Person had no reasonable cause to
believe his action or omission was unlawful, except that no Person shall be
entitled to be indemnified in respect of any Damages incurred by such Person by
reason of fraud, gross negligence or willful misconduct with respect to such
acts or omissions or for any Damages for which it has obligations to indemnify
under Section 12.7; provided, however, that any indemnity under this
Section 12.3 shall be provided out of and to the extent of Company assets only
(including the proceeds of any insurance policy obtained pursuant to
Section 12.5 hereof), and no Person shall have any personal liability on account
thereof, including without limitation, any obligation to contribute money or
other property to the Company.

Section 12.4. Expenses. To the fullest extent permitted by applicable law,
expenses (including legal fees) incurred by a Person described in Section 12.3
in defending any against any claim, demand, action, suit or proceeding that
would result in Damages shall, from time to time, be advanced by the Company
prior to the final disposition of such claim for Damages upon receipt by the
Company of an undertaking by or on behalf of the Covered Person to repay such
amount if it shall be determined that the Covered Person is not entitled to be
indemnified as authorized in Section 12.3 hereof.

Section 12.5. Insurance. The Company may purchase and maintain insurance on
behalf of Covered Persons and such other Persons against any Damages that may be
asserted against or that may be incurred by any such Person in connection with
the activities of the Company or such indemnities, regardless of whether the
Company would have the power to indemnify such Person against such Damages under
the provisions of this Agreement. The

 

26



--------------------------------------------------------------------------------

Company may enter into indemnity contracts with Covered Persons and such other
Persons and adopt written procedures pursuant to which arrangements are made for
the advancement of expenses and the funding of obligations under Section 12.4
hereof and containing such other procedures regarding indemnification as are
appropriate.

Section 12.6. Certain Liabilities. Each Member agrees to be liable for the
Capital Contributions required to be made Liability of Members to Company.
Unless otherwise provided in this Agreement, no Member shall be liable to any
other Member or to the Company by reason of such Member’s actions in connection
with the Company.

Section 12.7. Attorneys’ Fees. All of the indemnities provided in this Agreement
shall include reasonable attorneys’ fees, including appellate attorneys’ fees
and litigation expenses, and court costs.

Section 12.8. Subordination of Other Rights to Indemnity. The interests of the
Members in any proceeds of the Company by way of repayment of loans, return of
any Capital Contributions, or any distributions from the Company, shall be
subordinated to the right of Member to the indemnities provided by this
Article 12.

Section 12.9. Survival of Indemnity Provisions. Except as otherwise specifically
provided herein, all of the indemnity provisions contained in this Agreement
shall survive a Member’s ceasing to be a Member of the Company.

ARTICLE XIII

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1. No Dissolution. The Company shall not be dissolved by the
admission of additional Members or substitute Members in accordance with the
terms of this Agreement, or the withdrawal of a Member.

Section 13.2. Events Causing Dissolution. The Company shall be dissolved and its
affairs shall be wound up upon the occurrence of any of the following events:

(a) the determination of the Manager to the dissolution of the Company;

(b) at such time as there are no Members;

(c) the entry of a decree of judicial dissolution under the Act; or

(d) upon the sale of all or substantially all of the assets of the Company and a
distribution of all of the proceeds of such sale.

Section 13.3. Notice of Dissolution. Upon the dissolution of the Company, the
Members shall be notified of such dissolution.

 

27



--------------------------------------------------------------------------------

Section 13.4. Liquidation. Upon dissolution of the Company, the Manager (in such
capacity, the “Liquidating Trustee”) shall carry out the winding up of the
Company and shall immediately commence to wind up the Company’s affairs;
provided, however, that a reasonable time shall be allowed for the orderly
liquidation of the assets of the Company and the satisfaction of liabilities to
creditors so as to enable the Members to minimize the normal losses attendant
upon a liquidation. During the period of winding up all of the provisions of
this Agreement shall remain in full force and effect, other than those
provisions that are clearly inconsistent with the winding up process. No Member
may take any action during the winding up period not otherwise permitted by this
Agreement. The proceeds of liquidation shall be distributed in the following
order and priority:

(a) first, to payment of all expenses and debts of the Company and purchasing
insurance policies that will provide for any contingent liabilities or
obligations of the Company, the amount of such insurance to be based on the
experience of the Company for such liabilities and obligations; provided,
however, that the unpaid principal of and interest on any loans made to the
Company by Members (and their Affiliates), shall be distributed pro rata to the
Members (and their Affiliates) who made such loans, in proportion to the total
amount of principal and interest payable on such loans, such distributions being
treated first as a payment of accrued interest on such loans and next as in
payment of principal on such loans; and

(b) second, the balance to the Members in accordance with the provisions of
Section 8.1.

Section 13.5. Termination. The Company shall terminate when all of the assets of
the Company, after payment of or due provision for all debts, liabilities and
obligations of the Company, shall have been distributed to the Members in the
manner provided for in this Article 13 and the Articles shall have been canceled
in the manner required by the Act.

Section 13.6. Claims of the Members or Third Parties. The Members and former
Members shall look solely to the Company’s assets for the return of their
Capital Contributions, and if the assets of the Company remaining after payment
of or due provision for all debts, liabilities and obligations of the Company
are insufficient to return such Capital Contributions, the Members and former
Members shall have no recourse against the Company or any other Member;
provided, however, that nothing contained herein shall be deemed to limit the
rights of a Member under applicable law. In the event any Member has a deficit
balance in its Capital Account at the time of the Company’s dissolution, it
shall not be required to restore such account to a positive balance or otherwise
make any payments to the Company or its creditors or other third parties in
respect of such deficiency.

Section 13.7. Distributions In-Kind. If any assets of the Company shall be
distributed in kind, such assets shall be distributed to the Member(s) entitled
thereto as tenants-in-common in the same proportions as such Member(s) would
have been entitled to cash distributions if (i) such assets had been sold for
cash by the Company at the fair market value of such property (taking Code
Section 7701(g) into account) on the date of distribution; (ii) any unrealized
income, gain, loss and deduction inherent in such property (that has not been
reflected in the Capital Accounts previously) that would be realized by the
Company from such sale were allocated among the Member(s); and (iii) the cash
proceeds were distributed to the Member(s) in

 

28



--------------------------------------------------------------------------------

accordance with this Article 13. The Capital Accounts of the Member(s) shall be
increased by the amount of any unrealized income or gain inherent in such
property or decreased by the amount of any loss or deduction inherent in such
property that would be allocable to them, and shall be reduced by the fair
market value of the assets distributed to them under the preceding sentence.

ARTICLE XIV

MISCELLANEOUS

Section 14.1. Notices. All notices provided for in this Agreement shall be in
writing, duly signed by the party giving such notice, and shall be delivered,
telecopied or mailed by registered or certified mail or by recognized overnight
delivery or courier service (e.g., Federal Express), as follows:

(i) if given to the Company at the principal place of business of the Company
set forth in Section 2.5 hereof.

(ii) if given to any Member, at such address as set forth in Schedule A or at
such address as such Member may hereafter designate by written notice to the
Company.

Section 14.2. Failure to Pursue Remedies. The failure of any party to seek
redress for violation of, or to insist upon the strict performance of, any
provision of this Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.

Section 14.3. Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise.

Section 14.4. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, legal representatives and assigns.

Section 14.5. Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. All references herein to “Articles,” “Sections”
and “Paragraphs” shall refer to corresponding provisions of this Agreement.

Section 14.6. Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

Section 14.7. Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All counterparts shall be construed together and shall constitute one
instrument.

 

29



--------------------------------------------------------------------------------

Section 14.8. Integration. This Agreement and the Schedule to the Agreement
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.

Section 14.9. Governing Law. This Agreement and the rights of the parties
hereunder shall be interpreted in accordance with the laws of the state of
Nevada and all rights and remedies shall be governed by such laws without regard
to principles of conflict of laws.

Section 14.10. Partition of Property. Each Member agrees that it shall have no
right to partition the property of the Company, or any portion thereof, and each
Member agrees that it shall not make application to any court or authority
having jurisdiction in the matter to commence or prosecute any action or
proceeding for partition of the property, or any portion thereof. Upon the
breach of this Section by any Member, the other Member, in addition to all other
rights and remedies in law and equity, shall be entitled to a decree or order
dismissing application, action or proceeding.

Section 14.11. Third Party Beneficiaries. Nothing expressed or implied in this
Agreement is intended or shall be construed, to confer upon or give any person,
firm, or corporation other than the parties hereto, any rights, remedies,
obligations or liabilities under or by reason of this Agreement, or result in
their being deemed a third party beneficiary of this Agreement.

Section 14.12. Effect of Waiver or Consent. A waiver or consent, express or
implied, to or of any breach or default by any Person in the performance by that
Person of its obligations with respect to the Company is not a consent or waiver
to or of any other breach or default in the performance by that Person of the
same or any other obligations of that Person with respect to the Company.
Failure on the part of a Person to complain of any act of any Person or to
declare any Person in default with respect to the Company, irrespective of how
long that failure continues, does not constitute a waiver by that Person of its
rights with respect to that default until the applicable statute-of-limitations
period has run.

Section 14.13. Jurisdiction and Venue. Each Member, Manager, or officer of the
Company agrees, to the fullest extent permitted by law, that any action, suit,
or proceeding arising out of or relating to this Agreement or the breach or
threatened breach of this Agreement shall be commenced and prosecuted in the
state or federal courts located in Maricopa County, Arizona. Each Member,
Manager or officer of the Company consents and submits, to the fullest extent
permitted by law, to the exclusive personal jurisdiction of any such court in
respect of any such action, suit or proceeding. Each Member, Manager or officer
of the Company consents to service of process upon it with respect to any such
action, suit or proceeding by registered mail, return receipt requested (i) if
given to a Manager or officer of the Company, at the principal place of business
of the Company set forth in Section 2.4 hereof, and (ii) if given to any Member,
at such address as set forth in Schedule A or at such address as such Member may
hereafter designate by written notice to the Company, and by any other means
permitted by applicable law. Each Member, Manager or officer of the Company
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any such action, suit or proceeding in
any such court and any claim that it may now or hereafter have that any such
action, suit or proceeding in any such court has been brought in an inconvenient

 

30



--------------------------------------------------------------------------------

forum.

Section 14.14. Waiver of Jury Trial. NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE,
SUCCESSOR, HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER AGREEMENTS OR THE
DEALINGS OR THE RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE PROVISIONS
OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE
PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HERETO HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY HERETO THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

Section 14.15. Legal Counsel. Legal counsel for a Member or one of its
Affiliates may represent the Company in connection with legal work or issues
arising in connection with the Company. Each Member recognizes and acknowledges
that any such counsel will be acting as legal counsel for the Company with
respect to each such matter and shall not be acting as the legal counsel of any
individual Member. Each Member further recognizes and accepts that its interest
with respect to any such matter may be adverse to the interests of the other
Members and of the Company. Each Member nevertheless consents to the
representation of the Company by such counsel with respect to each such matter
and waives for the benefit of each other Member and of such counsel any
potential or actual conflict of interest between or among such Members and
between any such Members and the Company. Each Member acknowledges that in the
event of any future dispute or litigation between or among the Members and/or
between any of the Members and the Company, such counsel may continue to
represent its Member client, notwithstanding any such dispute and its prior
representation of the Company.

[Remainder of Page Intentionally Left Blank]

[Signature blocks on next pages]

 

31



--------------------------------------------------------------------------------

SIGNATURE AND DATES

IN WITNESS of their acceptance of the terms and conditions of this agreement,
the parties, by themselves or by their duly authorized representatives, have
duly signed this Agreement this 15th day of January, 2015, to be effective as of
the Effective Date:

 

MEMBERS:       VSRA HOLDINGS, L.L.C.     BK ENTERTAINMENT, L.L.C. By:  

 

    By:  

 

  Mitchell A. Saltz, on behalf of Black       Barry M. Monheit   Powder
Management Group, Manager     Its:   Member/Manager   Of Black Powder
Management, L.L.C.       Its:   Manager      

 

MANAGERS AND MODERN ROUND, L.L.C.:      

 

   

 

Mitchell A. Saltz     Barry M. Monheit

 

    Ronald L. Miller, Jr.      

 

VIRTUAL MANAGEMENT, L.L.C.       By:  

 

    By:  

 

  Mitchell A. Saltz       Barry M. Monheit

 

32



--------------------------------------------------------------------------------

SCHEDULE A

 

Member

   Capital
Contribution    Units    Percentage
Interest

VRSA Holdings L.L.C.

7377 E. Doubletree Ranch Road

Suite 200

Scottsdale, AZ 85258

   $2,000,000    20,000,000    80%

BK Entertainment, L.L.C.

6130 E. Mockingbird Lane

Paradise Valley, AZ 85253

   $500,000    5,000,000    20%

Total

   $2,500,000    25,000,000    100%

 

33



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO

AMENDED AND RESTATED

OPERATING AGREEMENT

OF

MODERN ROUND, L.L.C.

F/K/A VIRTUAL SHOOTING RANGES OF AMERICA, L.L.C.

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED OPERATING AGREEMENT (hereafter, the
“Operating Agreement”) is dated the 15th day of January, 2015, by and among VSRA
Holdings, L.L.C., a Nevada limited liability company (hereafter, “VSRA”);
Barricade Enterprises Limited Partnership, an Alaska limited partnership
(hereafter, “BELP”); BK Entertainment, L.L.C., an Arizona limited liability
company (hereafter, “BK”) (VSRA, BELP, and BK shall hereafter be referred to as
the “Members”); and MODERN ROUND, L.L.C., a Nevada limited liability company
(hereafter, the “Company”).

NOW, THEREFORE, it is agreed as follows:

 

  1. The clause starting with provided, however, in Section 2.8(b)(ii) of the
Operating Agreement be and it hereby is deleted and of no effect.

 

  2. “Outstanding Units” mean the number of Units that have been issued by the
Company and are currently held by the Members.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, by themselves or by their duly authorized
representatives, have duly signed this Amendment No. 1 this 15th day of January,
2015:

 

MEMBERS: VSRA HOLDINGS, L.L.C. By:   Black Powder Management, L.L.C. Its:  
Manager By:   Black Powder Management Group Its:   Manager By:  

 

Name:   Mitchell A. Saltz Its:   Manager BK ENTERTAINMENT, L.L.C. By:   The
Monheit Family Trust Its:   Member/Manager By:  

 

Name:   Barry Monheit Its:   Trustee BARRICADE ENTERPRISES LIMITED PARTNERSHIP
By:   Black Powder Management, L.L.C. Its:   Manager By:   Black Powder
Management Group Its:   Manager By:  

 

  Mitchell A. Saltz, Manager THE COMPANY: MODERN ROUND, L.L.C. By:   Virtual
Management, L.L.C. Its:   Manager By:  

 

Name:   Ronald L. Miller, Jr. Its:   Manager



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

Exhibit H

Scenarios

VirTra to list all licenses and obligations to third parties with respect to any
Scenarios and VirTra Technology.

[****]